FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                             INDEX NO. 154982/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 Page 1 of 40
                                                                      RECEIVED  NYSCEF: 07/14/2020




                                  Exhibit                   3
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                 4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                     Page 2 ofNYSCEF:
                                                                               40     07/14/2020



        9e                                         OFFICE                               OFLABORRELATIONS
                                                                            40 Rector        Street,       New York,            N.Y.          10006-1705
                                                                                                            nyc.gov/olr




       ROBERT     W. LINN
        Commissioner




          TO:                       HEADS              OF CONCERNED                      CITY            DEPARTMENTS                            AND        AGENCIES


          FROM:                     ROBERT               W.       LINN,      COMMISSIONER


          SUBJECT:                  EXECUTED                      CONTRACT:              POLICE                  OFFICERS


          TERM:                     AUGUST                  1, 2010       TO JULY            31,    2012




                        Attached          for   your        information           and   guidance               is a copy        of   the       executed       contract          entered
          into     by   the   Commissioner                   of   Labor     Relations         on        behalf      of    the    City         of New       York        and     the
          Patrolmen's           Benevolent              Association           on    behalf         of    the     incumbents              of    positions          listed     in Article   I
          of     said   contract.



                        The    contract         incorporates              terms    of   an agreement                 reached            through        collective            bargeining
          negotiations          and   related          procedures.



          DATED:FeB9ary                                3,         1ol6

                                                                                                                                         OF       LABOR            RELATIONS
                                                                                                                         OFFICE

                                                                                                                                REGISTRATION

                                                                                                        OFFICIAL
                                                                                                                                                                       CONTRACT



                                                                                               A




                                                                                                        NO:                                                                           DATE:
                                                                                                                   2 6
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                 4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                     Page 3 ofNYSCEF:
                                                                               40     07/14/2020




                                                                    Patrolmen's                      Benevolent                    Association

                                                                                     2010          - 2012          Agreement


          AGREEMENT                          made          this            day       of      cbfgafy               2016      by and           between            the     City     of New           York
                                                            City"
          (hereinafter              called     "the                   or "the             Employer"),             acting         by the         Co-.-dsñonar                    of Labor          Relations,
          and      the Patrolmen's                    Benevolent                  Association               of the        City      of New             York,      Inc.      (hereinafter               called
                    Union"
          "the                or the            "PBA"),             for     the     two      year        period      from         August           1, 2010        to July         31,     2012.         The
          parties         agree      that     this     Agreement              modifies              the    2006-2010               collective            bargaining              agreement             based
          upon       the November                    13, 2015           arbitration              award       ("Arbitration               Award").               Nothing           in this        agreement                is
          intended          to amend            or modify             the     content            of the Arbitration                    Award.



          WHEREAS,                    the     Police         Officers         employed               by     the    City      have        duly      designated             the     Union          as their
          exclusive             bargaining            representative                 for     the    purpose         of collective                bargaining              with     the     City        with
          respect         to wages,           hours,         and     conditions              of employment;                      and


          WHEREAS,                    the     Union          and     the    City          desire     to cooperate                in estabHshing                 conditions              which         will     tend
          to secure             standards        and        conditions             of employment                   consistent            with       the    dignity         of Police            Officers,            and
          to provide             methods         for       fair     and    peaceful              adjustment           of disputes               that     may      arise     between             the     Union
          and      the    City;      and



          WHEREAS,                    as a result            of collective                bargaining,             the parties            have      reached          an agreement                  which            they
          desire         to reduce          to writing;



          NOW,            THEREFORE,                         it is mutüâlly                agreed         as follows:




                                             ARTICLE                 I - UNION                   RECOGNITION                           AND         UNIT          DESIGNATION


          Section          1.


          The      City     recognizes               the    Union          as the         sole     and     exclusive             collective            bargaining           representative                   for    the
          unit     consisting           of the        employees              of the New               York         City     Police         Department                  in the     title    of Police

          Officer,         except       those         detailed          as First,          Second          or Third         Grade          Detectives.


          Section          2.


                                                                                                                                                                                "employee"
         Except    as otherwise      provided       herein,   for purposes    of this                                             Agreement,               the    terms                                      and
         "employees"                       Officer"
                           or "Police                   shall  be interchangeable                                                  and     shall       relate     solely         to emplayces                  in the
         unit      described           in Section             1 of this           Article.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                           INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                 4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                     Page 4 ofNYSCEF:
                                                                               40     07/14/2020




                                                    ARTICLE                      II     - UNION                      SECURITY                         - DUES             CHECKOFF


         Section          1.


         All     employees                 covered           by     this        Agreement                         shall       be free          to become                and      remain            members               of the
         Union       in        good       standing


         Section          2.


         The     Union           shall       have         the     exclusive                  right         to the            check-off               and     transmittal              of     dues         in behalf            of     each
         employee              in the        unit     in accord                 with         the       Mayor's                   Executive          Order              No.     98,     dated         May           15,     1969,
                                                                                                                                                 Dues"
         entitled         "Regulations                    Regulating                  the         Checkoff                 of     Union                          and        in accord             with     the      Mayor's
         Executive              Order        No.          107,     dated          December                 29,              1986,         entitled           "Regulations                   Governing               Procedures
                                                                                                      Dues"
         for    Orderly           Payroll           Checkoff               of     Union                                   and      any      executive                orders       which            amend           or supersede
         said     Executive                Orders.


         Section          3.


        An      employee               may      consent              in writing                   to the           authorintion                      of the       deduction                of dues         from          the
        employee's                wages             and     to    the      designation                       of     the      Union             as the        recipient           thereof.           Such         consent,              if

        given,       shall        be in the           proper             form,          acceptable                     to the         City,          which        bears        the     signature             of     the        employee.


        Section           4.


        The      parties          agree       to an agcñcy                      shop         to the            extent             permitted             by      applicable             law        as described                 in a
        supplemental                   agreement                 hereby           incorporated                         by        reference            into      this     Agreement.




                                                                    ARTICLE                          III       -   HOURS                  AND           OVERTIME


        Section           1.


        a.           All         ordered            and/or         authorized                     overtime                  in excess            of     forty        (40)     hours             in any      week          or in
                      excess              of the      hours         required                 of an employee                           by       reason           of the       employee's                  regular          duty         chart
                      if a week's               measurement                           is not         appropriate,                    whether               of an emergency                        nature      or of            a

                     non-emergency                          nature,             shall        be compensated                              for     either         by     cash      payment                 or compensatory
                     time          off,      at the        rate     of     time          and         one-half,                   at the     sole        option         of the         employee.               Such             cash
                     payments                 or compensatory                            time          off         shall         be computed                  on the          basis        of     completed               fifteen           (15)
                     minute               segments.


        b.           In        order       to preserve               the        intent            and         spirit         of this        Section             on     overtime             compensation,                      there
                     shall         be no        rescheduling                      of     days           off        and/or          tours        of    duty.          Notwithtmaing                                                  to the
                                                                                                                                                                                                           anything
                     contrary               contained              herein,              tours          rescheduled                    for       court        appearances                may         begin          at 8:00           A.M.
                     and         shall       continue              for     eight            (8)      hours             and       thirty-five             (35)        minutes.              This      restriction               shall

                     apply            both      to the           retrospective                     crediting                 of time           off      against          hours        already            worked            and        to the

                     anticipatory                   reassignment                       of    personnel                     to different               days       off     and/or         tours        of     duty.
                     In        interpreting               this     Section,                 T.O.P.             336,          promulgated                   on    October              13,       1969,      shall         be
                     applicable.                    Notwithstanding                           anything                    to the      contrary               ecstained            herein,           the     Departmcat                      shall


                                                                                                                             2
                                                                                                                                                                                                                 16001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                 4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                     Page 5 ofNYSCEF:
                                                                               40     07/14/2020



                                                                                                     employees'
                         not      have          the        right      to reschedule                                                tours        of    duty,           except           that       the      Department                     shall
                                                                                             employees'
                         have           the     right          to reschedule                                            tours        of     duty          on      twenty             occasions              without                payment
                         of pre-tour                   or post-tour                overtime            provided               that        the    Department                       gives          at least         24 hours                notice
                         to the          employees     whose                         tours      are     to be rescheduled,                            and         the      Department                     may        also
                                               employees'
                         reschedule                                                tours      of duty,            without            payment                of     pre-tour               or post-tour                  overtime,                for
                         New            Year's           Eve,       St.     Patrick's           Day,         Thanksgiving                       Day,           Puerto            Rican           Day,       West          Indies           Day
                         and       Christopher                     Street         Liberation               Day,        provided             that          the     Department                      gives         notice            before
                          12:00          a.m.          of the       day(s)           in question.                 The       prohibition                   on      rescheduling                     tours        by      more            than
                         three          (3)     hours           before           or after       normal             starting          time            on    the        above          named              dates        is also
                         eliminated.


         Section           2.


         a.              Notwithstuding                             anything              to the      contrary      herein,     employees                                  assigned               to the         Detective
                                                                                                        detectives"
                         Bureau               as so-called                 "white           shield                        shall   receive                               overtime              compensation                         in accord
                         with       the        arbitrator's                award            in 0.C.B.             Docket            No.A-148-70,                           dated       September                     8, 1971,             unless
                         such       compensation                          in cash           is approved                by     the     Borough                   Commander.


        b.               Effective               February                 22,     2010,     Police              Officers            assigned               to Detective                   Track            Commands                      as so-
                                                                                Detectives"
                         called          "White                Shield                                  shall           work         the     same           length           of     tour       and        number              of
                         appearances                      as currently                worked           (i.e.,      in effect              as of       August               21,       2008)         by      Detectives                   in the
                         respective                   units        to which           they      are        assigned,              as modified                    by     this       contract.


        Section           3.


        Overtime                shall         be computed                   on      a monthly               basis        and        shall       be paid               no     later        than      six     (6)       weeks              after
        submission                 of     the         monthly             report.




                                                                           ARTICLE                    IV     -    RECALL                    AFTER                  TOUR


        Section            1.



        Any       employee                    who         is recalled             to duty        after          having          completed                   the       employee's                   regular            duty         but      four

        (4)      hours          or more              before         the     commerseement                         of the           employee's                    next       regular              tour      and       who          is
        released           without              having             been          assigned        to duty  prior to the commencement                                                         of     said     next         regular            tour
                                                                                             hours'
        shall      receive              a minimum                   of     four       (4)             pay pursuant    to the regular                                             overtime                provisions                    of this

        Agreement,                 that         is,      in cash          or compensatory                        time       off      at the          sole        option           of    the       employee                at the          rate      of
        time       and         one-half               (i.e.,    the       equivalent            of    six        (6)    hours         compensation                          at the         employee's                   straight            time
        rate).


        Section           2.



        Any       employee                    who         is recalled             to duty        after          having          completed                   the       employee's                   regular            tour         of duty
        but      six     (6)     hours          or more               before         the     commencement                           of the           employee's                    next       regular            tour        and        who        is
        assigned               to duty          and        then       released              from   duty  prior  to the                          commencement                           of        said     next        regular             tour
                                                                                            hours'
        shall      receive          a minimum                       of     six      (6)              pay  pursuant     to the                              regular             overtime             provisions                    of    this

        Agreement,                 that        is,      in cash           or compensatory                        time       off,      at the          employee's                     sole        option,          at the          rate      of




                                                                                                                        3
                                                                                                                                                                                                                          6001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                 4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                     Page 6 ofNYSCEF:
                                                                               40     07/14/2020




                                                                                                                             hours'
         time        and       one-half            (i.e.,       the        equivalent             of     nine        (9)                        compensation                        at the        employee's                   straight
         time        rate).



         Section            3.


        In     the     event         the      actual           time         spent      on      recall          defmed              in   Sections                1 and        2 of         this      Article            extends
        beyond              the     minimum                 periods            provided                herein,         the        employee               shall         receive             pay          pursuant            to the
        regular            overtime             provisions                   of this        Agreement                  for        the    full     period             of time              actually             spent        on such
        recall.


        Section             4.



        Notwithstanding                         anything               to the         contrary             provided                in Sections                  1 through                 3 of this            Article,          any
        employee                  who      is recalled                 to    duty      after           having        completed                   the     employee's                       regular          tour        of     duty      but
        before          the       commencement                             of the      next        regular           tour         and     who           is assigned                 to duty              or held          without
        assignment                  for    the      period             which          extends             into     the       commencement                             of     that     next          regular            tour     shall

        receive            pay      pursuant                to the          regular         overtime              provisions                of    this        Agreement                     only         for    the       actual        time
        so assigned                 or held.


        Section             5.


        a.              Notwithstanding                           anything                to the        contrary             in     Sections              1 through                 4 of this             Article,            any
                        employee                  who          is recalled             to duty            after      having             completed                 the        employee's                    regular            tour      of duty
                         but       less     than        four        (4)      hours          before         the       commencement                             of the         employee's                    next        regular          tour
                         and        who       is released                   without          having             been        assigned              to duty            prior          to the         commencement                         of that
                         next        regular            tour     shall         receive           pay       in cash           or compensatory                               time      off      at the           employee's                 sole

                         option,           at the        rate         of     time      and       one-half,             for        the    actual          time         between                the        beginning              of     such
                        recall          and       the       commencement                         of that          next        regular            tour.


        b.              Notwithstanding                          anything                 to the        contrary             in Sections                  1 through                 4 of         this     Article,            any
                        employee                  who          is recalled             to duty            after      having             completed                 the        employee's                    regular            tour     of duty
                        but        less     than        six      (6)        hours      before            the      commencement                           of     the        employee's                    next      regular            tour       and
                        who          is assigned                to duty             and     then         released            from         duty          prior        to the          commencement                             of that        next
                        regular            tour      shall          receive           pay      in cash            or compensatory                             time         off    at the          employee's                   sole

                        option,            at the        rate       of       time      and       one-half,             for        the    actual          time         between               the         beginning              of     such
                        recall          and       the       commencement                         of that          next        regular            tour.




                                                                ARTICLE                      V     -    COMPUTATION                                     OF BENEFITS


        Since         the      basic       forty-hour                  week           has    not        been       changed               by      this     Agreement,                       any          modification                  of the
        nine      (9)       squad          or any           other           standard          charts           and      use        of    other          tours        shall          not     affect         current            standard

        practice            for     the     computation                      of compensation                         for     holidays,              vacation                 days,         personal              leave,         annuity
        fund         contributions                 and         other         relevant            benefits,             which            shall      remain              on the             basis         of an eight-hour
        work         day         calculation,               except            as otherwise                 agreed            to by         the     parties.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                 4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                     Page 7 ofNYSCEF:
                                                                               40     07/14/2020




                                                                                     ARTICLE                   VI     - SALARIES



         Section          1.    Salary            Rates

        During          the     term      of      this      Agreement,                the    following               basic      amounts,            which         where       specified          include
        both       salary       rates       and        longevity              adjustments,             shall         prevail      for      employees:


        a.                               For      Police           Officers          Hired      prior      to January                1, 2006


        Grade-Service
                                                                                                         Effective                                 Effective
        First      Grade                                                                                   8/1/10                                     8/1/11


        20                                                                                     $86,233**                                   $87,096**
                Years
                                                                                               $85,113**                                   $85,965**
         15 Years
         10 Years                                                                              $84,020               R                     $84,861          R
                                                                                               $82,928*                                    $83,758*
        5 Years
        Basic                                                                                  $77,253                                     $78,026
        Second           Grade                                                                 $61,615                                     $62,231
        Third       Grade                                                                      $59,949                                     $60,548
        Fourth          Grade                                                                  $57,235                                     $57,807
        Fifth      Grade                                                                       $55,292                                     $55,845
        Sixth       Grade                                                                      $52,711                                     $53,238




        b.                               For      Police          Officers           Hired      On/After               January            1, 2006


        Grade-Service
                                                                                                         Effective                                 Effective
        First     Grade                                                                                    8/1/10                                    8/1/11


                                                                                               $86,233**                                   $87,096**
        20      Years
                                                                                                           13**                            $85,965**
        15 Years                                                                               $85,l
        10 Years                                                                               $84,020               R                     $84,861          R
                                                                                               $82,928*                                    $83,758*
        Basic       (after      5.5      years,          5 year          longevity
        Basic       (after      5.5      years)                                                $77,253                                     $78,026
                                                                                               $62,850*                                    $63,479*
        Second          Grade          (with          5 year        longevity)
        Second          Grade          (after         4.5    years)                            $57,175                                     $57,747
        Third       Grade        (after          3.5      years)                               $53,803                                     $54,341

        Fourth          Grade      (after         2.5       years)                             $49,267                                     $49,760
        Fifth      Grade        (after          1.5      years)                                $44,080                                     $44,521
        Sixth      Grade                                                                       $42,395                                     $42,819




        NOTE:           The                                                                                                          (*    and              include       the
                                 amoüñts               indicated              in this      Section       by         asterisks                       **)                          longevity
        adjustments              in Article               VIII      of    this    Agreement.                The          longevity             adjustments            in the     amounts           indicated
        herein       by      a single           asterisk          (*)     shall      not     be deemed                to be part          of    salary      for    purposes         of retirement
        allowances              unless          at the       time        of    retirement            an employee                 paid       at such       rates       shall     have      completed

        twenty          years     of     service;            and        the    longevity         adjustments                   in the      amounts           indicated          herein      by     a double
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                 4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                     Page 8 ofNYSCEF:
                                                                               40     07/14/2020




         asterisk            (**)          shall       not         be deemed                  to be part             of     salary          for     purposes               of retirement                       allowances                    unless           at
         the       time         of    retirement                   an employee                      paid       at such            rates      shall         have         completed                    twenty-five                     years        of

         service;               except         that         an employee                       who        has       more       than         twenty               years,         but     less        than          twenty-five                     years        of
         service           at the           time        of     retirement                   shall       have        the      adjusted              rates         indicated             by         a capital               letter       R deemed
         to be part                  of salary          for        purposes                 of   retirement                allowances.                     In     the     event            this      provision                     is declared
         invalid           under            the       law,         the       parties          shall        reopen           negotiations                   to resolve                the      issue         of      the         increased              cost
         of changing                    the        effective              date        of the           pensionability                     of the         above           adjustments.                       Such           negotiations
         will       be commenced                             forthwith.                If no          agreement               is reached,                 an impasse                  may          be declared                      and
         subsequent                    mediation                   and        the     impasse              proceeding,                  if any,           shall      in all          respects              be conducted                       on       an
         expedited                   basis.


         Section             2


         A       laid     off        employee                who          is returned                  to service            in the         employee's                    former             title         or in a comparable
         title      from          a preferred                  list,         shall     receive             the      basic         salary          rate     that      would             have             been        received                by    the
         employee                    had      the      employee                     never        been        laid     off,        up      to a maximum                         of two             (2)      years          of       general          salary
         increases.


         Section             3.       General                Wage              Increase


         a.                 (i)                Effective                 August             1, 2010,             Employees                  shall         receive           a rate          increase                of     1%.



                           (ii)                Effective                 August             1, 2011,             Employees                  shall         receive           a rate          increase                of     1%.




         b.                The         increases               provided                 for      in     Section           3a above                shall         be calculated                     as follows:



                            (i)               The       increase                 in    Section             3a(i)      shall         be based               upon          the       base       rates         (which                 shall      include

                                              salary           or incremental                         schedules)              of the          applicable                  titles       in effect               on        July        31,     2010;



                           (ii)               The       increase                 in    Section             3a(ii)         shall        be based             upon          the        base         rates        (which               shall        include

                                              salary           or incremental                          schedules)             of the          applicable                 titles        in effect               on        July        31,     2011;


          c.               The         general              increase                provided             in this          Section           3 shall             be applied                 to the          base          rates        and        salary
                           grades             fixed          for       the     applicable                titles,      except              to the         extent          that        the     base          rates          and        salary
                           grades             are     modified                  by     Section             3 (d)      of     this       provision.


         d.                Employees                    hired            on     or after              January         1, 2006              shall         be subject                to the          salary           schedule                set forth

                           in Section                  1 (b)        above.


         Section             4.


         Paychecks                    shall        be delivered                      to commands                     by     3:00          p.m.       on the         Thursday                  preceding                    payday             for
         distribution                  after        3:00           p.m.        on      said      Thursday.


         Section            5.        Salary            Itemization


         The        Department                      shall          make          available              in convenient                     places           in each             precinct              the     appropriate                     payroll
         work           sheets          for     the     purpose                 of     enabling              each         employee                 to verify             the       salary          components                        of     the


                                                                                                                              6
                                                                                                                                                                                              1600                             f
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO. Case
                 4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                     Page 9 ofNYSCEF:
                                                                               40     07/14/2020




        employee's                      psycheck.                 The       parties          will     review             further       the       feasibility               of     otherwise            advising          each
        employee                   of     all    payroll           components                   along         with       the       employee's                 paycheck.


        Section             6.      Performance                          Compensation


        The      City         acknowledges                         that        each        of the       uniformed              services            performs                 an important                service         that
        reflects            the     diverse            missions                of    the     City's        uniformed                agencies.                 In order            to reward            service          of    an

        outstanding,                      exceptional                   nature,          each       of the        uniformed            services               will     establish              a performance
        compensation                          program             to     recognize              and       reward          such       service,            tailored           to the        unique           missions            of    the
        individual                 uniformed                 agency.


        The      parties                agree       that     additi=1                    compensation                              be paid          to employees
                                                                                                                         may                                                         performing                 outstanding,
        exemplary,                      difficult          and/or          unique           assignments.                   The       City        will        notify         and      discuss        with         each        affected
        union          of    its        intent       to pay             such        additional            compensation                  and        the       individuals                to be compensated.


        The      criteria               for      granting           of     performance-based                             compensation                    shall        be based            upon         outstanding
        performance                       in the       work             assigned,            and/or        performance                  of       unique          and        difficult          work.


        The      performance-based                                 compensation                      payments              provided              for     in this           section        shall      be one-time,                   non-

        recurring                cash           payments                subject          to applicable               pension           law.             An     employee                 can    receive           no more            than
        one     payment                    annually.


        These          provisions                   shall         not     affect         any      existing           productivity                programs                  covered            in any       existing
        collective                bârgaining                 agreements.                    Nor       shall       this     provision              be construed                     to waive         any         obligation            of
        the     City        to      negotiate               over         future          productivity              g1ugams              as required                   by        applicable          law.




                                                                          ARTICLE                   VII       -   UNIFORM                     ALLOWANCE


        Effective             August                1, 2010,             the      City      shall       continue            to pay          to    each        employee                  a uniform           all0wañce               of
        $1,000.00                  in accord               with         existing           standard           procedures.


        Effective             August                1, 2011,             the      City      shall       pay       to each          employee               a uniform                 allowance              of    $1,050.00               in
        accord          with            existing            standard              procedures.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 10 ofNYSCEF:
                                                                              40     07/14/2020




                                                             ARTICLE                  VIII        - LONGEVITY                             ADJUSTMENTS


        Section        1.


        a.        Effective               August                1, 2010,        Longevity                   adjustments                  shall        be paid          as follows:



                  (i)                  Upon         the        completion              of    five          years        of    service,           a Police             Officer          shall
                                       receive           a longevity                adjustment                of       $5,675.



                  (ii)                 Upon         completion                 of     ten    years           of service,               a Police          Officer           First        Grade          shall
                                       receive           a longevity                adjustment                of an additional                        $1,092.



                  (iii)                Upon         completion                 of     fifteen         years            of    service,          a Police          Officer            First         Grade         shall
                                       receive           a longevity                adjustment                of       an additional                  $1,093.



                  (iv)                 Upon         completion                 of    twenty               years        of    service,          a Police           Officer           First         Grade          shall
                                    receive              a longevity                adjustment                of       an additional                  $1,120.


        b.        Effective               August                1, 2011,        Longevity                   adjustments                  shall        be paid          as follows:



                  (i)               Upon            the        completion              of five             years        of    service,           a Police             Officer          shall
                                   receive               a longevity                adjustment                of       $5,732.



                  (ii)              Upon            completion                 of    ten     years           of service,               a Police          Officer           First        Grade          shall
                                   receive               a longevity                adjustment                of an additional                        $1,103.



                  (iii)            Upon             completion                 of     fifteen         years            of    service,          a Police          Officer            First         Grade         shall
                                   receive               a longevity                adjustment                of       an additional                  $1,104.



                  (iv)             Upon             completion                 of    twenty               years        of    service,          a Police           Officer           First         Grade          shall
                                   receive               a longevity                adjustment                of       an additional                  $1,131.


        f.        Effective               July       31,        2008,       each        step         of    the     longevity              schedule              shall       be increased                   by     any        future
                  general              wage         increases,              as compounded,                         as of         the     effective            date       of     said        increases,              as
                  reflected              in the          above          schedules.


        g.        The         adjustment                     after    the    5th       and       10th        years           shall      not      be computed                    as salary            for     pension
                  purposes               until          after        completing              20      years         of       service.          The      adjustment                after         the    15th        and        20th
                  years          shall        not       be computed                   as salary              for       pension          purposes              until      after       completion                   of     25 years
                  of        service.


                  In the         event           this        provision          is declared                  invalid           under          the     law,      the      parties         shall        reopen
                  negotiations                   to resolve              the        issue       of    the     increased                cost      of    changing               the      effective            date         of the

                  pensionability                        of     the    above          adjustments.                      Such          negotiations               will      be commenced                          forthwith.
                  If no         agreement                    is reached,             an impasse                   may        be declared                and      subsequent                 mediation                  and    the
                  impasse               proceeding,                   if any,        shall        in all       respects              be ecñducted                 on      an expedited                     basis.


        h.        The         calculation                    of night       shift       differential                   payments               shall     be based              upon          the      same        factors,
                  amounts                and      methodology                       as previously                  utilized.


                                                                                                                   8
                                                                                                                                                                                       16001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 11 ofNYSCEF:
                                                                              40     07/14/2020




         i.           ITHP               and       pension           benefit           calculations                   shall       only           include          the      amount             of the       longevity
                      payment                    that     is pensionable.


         Section        2.


         The    longevity                  adjustments                provided                  in     Section           1 of this           Article           VIII        are      reflected             in the     table        of
         salaries       set        forth         in Article           VI,      Section                 1 of    this      Agreement.




                                                           ARTICLE                     IX       -     PAYMENT                     FOR              HOLIDAY                    WORK

         Each       employee                shall          receive          eleven             (11)        paid       holidays              annually,             payments                  for    which         shall     be made
         in accord               with      existing           procedures.




                                                                                                ARTICLE                     X    - LEAVES



         Section            1.     Sick          Leave


         a.           (i)                  Each           employee             shall           be entitled               to leave            with        pay       for     the      full      period        of any

                                           incapacity              due       to     illness,            injury         or mental                 or physical               defect           which         is service-
                                           connected               pursuant               to     Section              14-122.1              of     the     Administrative                         Code.



                      (ii)                 Each           employee             shall           be entitled               to leave            with        pay       for     the      full      period        of     any
                                           incapacity              due       to     illness,            injury         or mental                 or physical               defect,           whether             or not

                                           service-connected.


         b.           The           Chief          of     Personnel               shall         consult           with        representatives                      of the        Patrolmen's                 Benevolent
                      Association                       regarding            the      enforcement                      of the         Sick         Leave          program              in order            to insure         that
                      undue              restrictions              will      not       be placed                  upon        employees.                   Departmental                       orders       in ccññêction
                      therewith                   shall      be issued              after            consultation               with         the       Patrolmen's                  Benevolent               Association.


        c.            Eligible              employees                 who          request              sick      leave         for    an injury               or illness             shall        no     longer         be subject
                      to home                   visitation           and     confinement                       outside           the        hours         of the         employee's                  regularly           scheduled
                      tour          of     duty,        except         where              the        convalescence                    for        the     injury          or illness           requires           home
                      confinement                         in the     opinion               of the          Department's                     Medical               Division,                after    consultation             with
                      the         employee's                  personal             physician.


        d.            The           following                employees               are        not        eligible         to participate                   in the         program:
                                           1.                Any      Employee                       who       is designated                     as "chronic               sick";
                                           2.                Any      Employee                       who       is on      modified                 assignment;
                                           3.                Any      Employee                       who       is on      dismissal                 probation;              and
                                           4.                Any      Employee                       who       is on      suspension.


                                                                                                                                                                                 rate"
        e.            (i)                  For      purposes               of this          agreement                 the     "designated                   absence                           is the       average         lost
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 12 ofNYSCEF:
                                                                              40     07/14/2020




                                           days,           including                both           line-of-duty                and         non-line-of-duty                           sick       leave,          per      member                of
                                           service               in the          PBA           bargaining               unit         for        Fiscal         Year          2007-2008,                  which           equals             11.56
                                           days           per     year.



                       (ii)                The        Department,                         on    the     first        day       of     each         month,             will      review             Police             Officer

                                           availability                   for      the      preceding                365        days.            In the        event          that        Police          Officer             average             sick
                                           leave           for      the      entire            PBA          bargaining                unit        exceeds             the       designated                 absence               rate       for        the

                                           preceding                   365        day       period           by      more           than          10%,         the     previous                Patrol          Guide            home
                                           visitation               and          confinement                    policies             will         be placed              into         effect       the         following              day.           Such
                                           procedures                     will      remain             in    effect          for      the        remaiñder               of     the       month,           provided                 however,
                                           the       Police            Commissioner                          in his          own       discretion                may          permit             the     new          procedures                  to
                                           remain               in effect.



                       (iii)               The        following                   month              another          review               of     sick     leave         usage            for     the      preceding                  365       days

                                           will       occur.            When              a monthly                 review            results            in a return             to       a level         at or below                    the
                                                                                             rate"
                                           "designated                     absence                            plus         10%        the        Department                    will        resume              the     new        visitation
                                           and        confinement                       procedures                  the      following                   day     (the         second             day      of     the      month).


        Section            2.       Death-in-Family                               Leave


        In the       event           of    a death               in an employee's                            immediate                 family             and        upon        application                   to and           approval                of
        the       employee's                  commanding                          officer          or supervisory                      head,             an employee                    shall          receive           leave        with           pay
        not       exceeding                four       consecutive                    regular            tours         of     duty.              For      the    purposes                  of this        Section,               the      phrase,
        "immediate                   family",               shall         include              any     of the         following:                   (a)     a spouse,                (b)      a natural,               foster        or

        step-parent,                 child,          brother            or       sister,        (c)     a father-in-law                          or mother-in-law,                           or (d)       any          relative            residing
        in the       employee's                      household.                    The         ce--mañding                     officer             or supervisory                      head         granting                 such        leave
        shall       verify          the     death           and        relationship                    of the        deceased.                    If the        deceased                  was      in the            military            service             of
        the       United           States         at the          time           of death,             the      employee                   requesting                leave          shall        produce               the      official
        notice        of      death.


        Section            3.       Military               Leave



        Military            leave          not       exceeding                   thirty         (30)        calendar            days            in any         one       calendar                year      and         not       exceeding
        thirty       (30)          days       in any             one      continuous                   period           of     such         absence              shall         be      granted            with         pay       to any
        employee                requiring                 such         leave        to      satisfy          military              obligations.




        Section            4.      Snecial                Excusals


        Excused              time         accorded                to other            personnel                 employed                    by     the     City         under          circesteces                           such        as
        excusals             for     the       Dr.        Martin           Luther              King,         Jr.,    and        the        Senator             Robert           F. Kennedy                      funerals              and       the
        Moon          Landing               Observation                      Day           shall       be granted                   equally           to employees                        covered              by     this      Agreement.
        All       compensating                       days        off      shall          be subject               to the           exigencies                  of the         Department.


        Section            5.      Leave             to    attend                hearings


        Individual                 employee                grievants                shall          be granted                leave          with         pay      for        such         time         as is necessary                     to

        testify       at arbitration                      hearings.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 13 ofNYSCEF:
                                                                              40     07/14/2020




        Leave         with        pay         shall        be granted                   to three        (3)       employees              who       are     named           grievants            in a group
        arbitration              proceeding,                    for     such        time         as is necessary                  for     them          to testify        at their       group      arbitration
        hearings.


        Leave         with        pay      for        such           time        as is necessary                    to testify          at their         hearings          shall      be granted          to
        employees                 who,         after        final       adjudication                   of proceedings                    under          Section         210        paragraph        2h    of the    Civil
        Service           Law       are        determined                    not        to have        been           in violation          of     Section           210.




                                                                                          ARTICLE                     XI-      VACATIONS
        Section            1.


        The     Departmeñt                     shall        contiñüe               to provide               the       following           authorized              annual            vacations       for    employees
        hired      prior         to July          1, 1988:


        a.               Following                the       first      3 years            of     service          (First       Grade        Police          Officer):          twenty-seven               (27)
                         work       days.


        b.               During          the      first         3 years            of     service           (Second,           Third,       Fourth             Grade        and      Probationary
                         Police         Officer):               twenty             (20)        work         days.


        c.               During          the      celendar                  year        in which            the       third    anniversary                of     appointment              occurs:


                                         IF      APPOINTMENT                                                                                     VACATION                       ALLOWANCE
                                         DATE                  IS:                                                                                 SHALL             BE:
                                         FROM                                    TO
                                         Jan.         1                          Feb.      14                                                      27     work       days
                                         Feb.          15                        Apr.      15                                                      26     work       days
                                         Apr.          16                        June       15                                                     25     work       days
                                         June          16                        July      15                                                      24     work       days

                                         July         16                         Sept.         15                                                23       work       days
                                         Sept.            16                     Nov.       15                                                   22       work       days

                                         Nov.             16                     Dec.       15                                                   21       work       days
                                         Dec.          16                        Dec.      31                                                    20       work       days




        Section           2.


        The     Department                    shall         provide              the                              authorized             annual          vacations            for     employees           hired    on or
                                                                                          following
        after     July          1, 1988          and        before           July         1, 2008:


         a.     Following                the       first         5 years           of     service:            twenty-seven                (27)          work      days.


         b.     During            the     first         5 years             of     service:           twenty            (20)   work         days.


         c.     During            the     calendar                   year        in which             the     fifth      anniversary               of    appointment                 occurs:


                      IF        APPOINTMENT                                                                           VACATION                   ALLOWANCE
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                            INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 14 ofNYSCEF:
                                                                              40     07/14/2020




                            DATE                 IS:                                                            SHALL              BE:
                            FROM                                  TO
                            Jan.        1                         Feb.     14                                 27       work      days
                            Feb.        15                       Apr.      15                                 26       work      days
                            Apr.        16                       June      15                                 25       work      days
                            June        16                       July      15                                 24   work          days

                            July        16                       Sept.      15                                23       work      days
                            Sept.           16                   Nov.       15                                22       work      days
                            Nov.            16                   Dec.      15                                 21       work      days
                            Dec.        16                       Dec.      3I                                 20   work       days


            Section             3.


            The      Department                       shall      provide         the    following             authorized           annual       vacations       for   employees   hired   on   or
            after        July        1, 2008:


                    a.      Following                   the      first   5 years        of   service:          twenty-seven              (27)    work       days.


                    b.      During               the     first     5 years        of    service:        ten     (10)      work      days.
        .

                    c.      During               the     calends           year        in which     the        fifth      anniversary           of appeistment          occurs:


                            IF       APPOINTMENT                                                               VACATION                  ALLOWANCE
                            DATE                IS:                                                             SHALL             BE:
                            FROM                                 TO
                            Jan.       1                         Feb.      14                                 27   work       days
                            Feb.        15                       Apr.      15                                 25   work       days
                            Apr.        16                       June      15                                 22   work       days
                            June        16                       July      15                                 19 work         days

                            July       I6                        Sept.      15                                16 work         days
                            Sept.          16                    Nov.      15                                 15 work         days
                            Nov.        16                       Dec.      15                                 12 work         days
                            Dec.        16                       Dec.      31                                 11 work         days
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 15 ofNYSCEF:
                                                                              40     07/14/2020




         Section          4.


         Effective             July        31,     2010,              the     Department                          shall        provide            the     following             authorized              anmml           vacations             for
         employees               hired            on or        after          July        1, 2008:


                a.      Following                  the        first         5 years            of      service:             twenty-seven                    (27)      work            days.


                b.      During              the     first       2 years              of        service:             ten        (10)       work          days.


                c.      During              the     third,            fourth          and           fifth         years         of      service:         thirteen         (13)         work        days.


                d.      During              the     calendar                 year         in     which              the        fifth      anniversary               of appointment                     occurs:


                        IF      APPOINTMENT                                                                                 VACATION                        ALLOWANCE
                        DATE                IS:                                                                                SHALL               BE:
                        FROM                                  TO
                        Jan.      1                           Feb.           14                                            27 work               days
                        Feb.          15                      Apr.           15                                            25 work               days
                        Apr.          16                      June           15                                            23        work        days
                        June          16                      July          15                                             21 work               days

                        July      16                          Sept.           15                                           18 work               days
                        Sept.          16                     Nov.            15                                           17 work               days
                        Nov.          16                      Dec.           15                                            15 work               days
                        Dec.          16                      Dec.           31                                            14 work               days




        Section           5.


        Employees                may          select           individual                  vacation                  days            at the       time     vacations              are     picked,            provided          that     the
        maximum                 ñümber              of      employees                     allowed                  to take             such       individual          vacation                days      at any       time       shall        be
        2% of the              Force          and        provided                  further             that         no     employee                 may         choose          more          than     one      of the        following
        holidays             as an individual                          vacation                day:          Independence                         Day,      Labor         Day,          Thanksgiving                 Day,
        Christmas               Day,         and         New           Year's             Day.              Any           employee                who      fails      to select           such        individual            vacation
        days         at the     time         the      employee                     makes               his        regular              vacation          pick       may        select         such      individual            vacation
        days       at a later           time         subject                to the        exigencies                      of     the      Department.                 Such            individual             vacation         days        shall
        be treated             as regular                vacation                 picks.


        Section           6.     Accrual                 of     Vacation


        If   the     Police           Department                      calls        upon             an employee                         in writing          to forego             the      employee's                vacation           or

        any     part      thereof            that        portion              up      to a maximum                              of three           (3)    weeks           of    vacation             shall     be carried             over
        until      such        time         as it can             be liquidated                         in the            following               calendar          year         subject         to the        following
        conditions:



                       (1)                 the     selection                 of      such           vacation               days          shall      be     in the      discretion               of and         subject        to the
                                           exigencies                  of      the     Department;                          and



                       (2)                 the     selection                 of      such           days          in the          following              calendar              year     shall        be made          after      the
                                           regular            vacation                picks;                and
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 16 ofNYSCEF:
                                                                              40     07/14/2020




                         (3)                  the      utilization                of this           vacation                time         shall        be restricted                to the           months           of January
                                              through               May          and        September                     through             November.


         It is the        intention                 of       the      Police            Department                       to allow            an employee                    to request              permission                   to accrue
         vacation              consistent                   with       this      provision                   and         to grant            such       requests            which             are    reasonable.




                                            ARTICLE                       XII         -    HEALTH                        AND           HOSPITALIZATION                                          BENEFITS


         Section              1.


         The      City         shall        continue                  to provide                  a fully           paid      choice             of    health           and       hospitalization                    insurance                plans
         for    each          employee,                     not     to exceed                   100%           of     the     full       cost         of HIP-HMO                    on        a category                basis.         There
         will     be an annual                      reopening                   period             during            the      term        of this           Agreement                   for    active         employees                  to
         exercise             their       choice               among            medical                 plans.


         Section          2.


         Retirees             shall       continue                  to have               the     option            of     changing              their        previous              choice           of     Health            Plans.          This
         option        shall          be:



                         (a)        a one         time            choice;


                         (b)        exercised                  only       after           one      year        of        retirement;                and



                         (c)        can       be exercised                      at any            time         without              regard            to contract               periods.


         The      effective               date         of      change            to a new                plan         shall         be the          first     day         of the        month             three     months              after        the
         month         in which                  the        application                   has      been         received                by    the       New         York          City        Health          Insurance                Program.


         Effective             with         the        reopener               period              for     Health            Insurance                 subsequent                  to January                1, 1980            and      every
        two       years            thereafter,               retirees            shall          have         the         option         of    changing                  their     previous                choice         of    health          plans.
         This      option             shall         be exercised                    in accordance                          with         procedures                 established                 by    the      Employer.                     The
         Union       will           assume               the       responsibility                       of   informing                   retirees           of     this     option.



         Section          3.


                         a.                 Effective                 July         1, 1983               and        thereafter,               the      City's           cost      for     each       employee                  and      each
                                            retiree               under         age        65 coverage                      shall       be equalized                      at the        Community-rated                             basic
                                            HIP/HMO                       plan        payment                  rate        as approved                  by        the     State         Department                 of     Insurance                on      a

                                            category                  basis        of      individual                 or     family,            e.g.        the    Blue         Cross/GHICBP                         payment                 for

                                            family                coverage                shall         be equal             to the          HIP/HMO                     payment              for    family             coverage.


                         b.                 If    a replacement                           plan          is offered            to employees                        and      retirees           under         age      65       which
                                            exceeds                the      cost          of the          HIP/HMO                      equalization                 provided              in Section               3a,        the     City         shall
                                            not        bear         the       additional                 costs.




                                                                                                                                  14
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                          INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 17 ofNYSCEF:
                                                                              40     07/14/2020




                   c.               The       City         (and         other          related         Employers)                     shall          continue               to contribute                  on     a City
                                    employee                 benefits            program-wide                        basis          the       additional                   amount            of     $35     million            to
                                    maintain               the      health         insurance                 stabilization                    reserve              fund        which          shall        be used             to
                                    continue             equalization                    and         protect         the      integrity                  of    health          insurance               benefits.


                                    The       health           insurance                stabilization                  reserve               fund         shall        be used:             to provide              a sufficient

                                    reserve;            to maintain                    to the        extent          possible                the     current               level      of     health         insurance

                                    benefits            provided                under          the     Blue          Cross/GHI-CBP                                 plan;       and,        if sufficient              funds              are

                                    available,               to fund            new        benefits.


                                    The       health           insurance                stabilization                  reserve               fund        shall         be credited                 with      the      divisions                or
                                    reduced             by       the     losses          attributable                to the           Blue           Cross/GHI-CBP                            plan.


                   d.               In the         event          that        there       is a Citywide                     or program-wide                                health          insurance              package

                                    which          exceeds               the     cost         of    the      equalization                     and        stabilization                   fund       described              above,
                                    the     parties           may         negotiate                reconfiguration                        of this             package              which           in no         event      will
                                    provide            for       costs         in excess              of    the      total      costs            of this             Agreement                  as set forth              herein.

                                    However,                 it is understood                        that     the      PBA            will         not        be treated             any        better       or any            worse
                                    than      any        other           Union           participating                  in the          Citywide                     or Program-wide                        Health             Program
                                    with      regard             to increased                  health          insurance                  costs.


         Section    4.      Health           Care            Flexible             Spending                   Account,


         a.        A     flexible           health           care       spending               account              shall      be established                          after        July        1993        pursuant                to
                   Section           125      of       the     IRS        Code.            Those            employees                   eligible               for    New           York           City     health          plan
                   coverage               as defined                on page             32,        section          4(B)       of      the         1992         New          York           City      Health             Summary
                   Program            Description                      shall      be eligible                to participate                     in the             account.           Participating                  cmployees
                   shall     contribute                 at least          $260           per       year      up to a maximum                                  of     $1,000           per     year.          Said
                   contribution                  minimum                 and       maximum                    levels          may            be modified                    by     the      MLC            Health          Advisory
                   Committee                 based           on        experience                  of the      plan.         Any             unfunded                 balance            may         be deducted                    from
                   final     salary          payments                   due      an employee.


         b.        Expenses               of the        account                shall      include             but      not     be limited                     to deductibles,                      co-insurance,
                   co-payments,                    excess           expenses               beyond              plan         limits,           physical                exams           and         health         related
                   transportation                   costs         for     vision,          dental,            medical               and         prescription                   drug         plans         where          the
                   employee                and      dependents                   are      covered.                In no        case           will        any        of     the     above           expenses              include
                   those      non-deductible                           expenses               defined          as non-deductible                                   in IRS          Publication               502.


        c.         An       administrative                       fee     of     $1.00          per     week           for     the       first        year          shall       be charged                  for
                   participation                 in the          program.                An employee's                         participation                         in the        account            is irrevocable

                   during       a plan             year.          At     the      close            of the      plan          year       any          excess           balance              in an employee's

                   account           will        not     be refunded.




                                                                                                                  15
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 18 ofNYSCEF:
                                                                              40     07/14/2020




                                                          ARTICLE                     XIH           -    HEALTH                    AND          WELFARE                          FUND


         Section        1.


         a.         1.                Effective                  July      31,       2008,          the        Employer's                 annual               contractual           amount                of    contributions
                                      to the             Active          and       Retiree              Health           and       Welfare               Funds           of the      Patrolmen's                   Benevolent
                                      Association                       of the        City         of New             York          ("Welfare                  Funds")           shall     be increased                      by         any
                                      future             general           wage          increases,                as compounded,                             as of the          effective            date        of     said

                                      increases,                  pursuant             to the            terms         of    a supplemental                           agreement           to be reached                      by         the

                                      parties,             which           shall         not       be inconsistent                    with         this         Article,         subject         to the           approval                of
                                      the     Corporation                       Counsel                 as to     form.


                   2.                 In     accordance                    with        the        above          paragraph,                 effective                 August        1, 2010,           the        City           shall
                                     contribute                   the     pro-rata              aññüal           amount              of     $1,529              for     each     employee                  for    remittance                    to
                                     the      PBA            Active             and      Retiree               Health          and        Welfare               Funds          pursuant          to the           terms            of     a
                                     supplemental                         agreement                  to be reached                   by      the        parties          subject         to the        approval                  of      the
                                     Corporation                        Counsel.


                   3.                In     accordance                    with         the        above          paragraph,                 effective                 August        1, 2011,           the        City           shall
                                     contribute                   the     pro-rata              annual           amount              of    $1,544               for     each     employee                  for    remittance                    to
                                     the      PBA            Active             and      Retiree               Health          and        Welfare               Funds          pursuant          to the           terms            of     a
                                     supplemental                         agreement                 to be reached                    by      the        parties          subject         to the        approval                  of the
                                     Corporation                        Counsel.


                                                                                                                                                                                                     employees'
         b.        Pursuant                to its         commitment,                       the      PBA          will       continue              to provide               benefits            to
                   domestic                partners.


         c.        To        the     extent          permitted                  by     law,         part        of the       amounts               so contributed                    maybe            applied               to
                   maintain                an appropriate                        legal         services           plan,           pursuant              to the          terms       of a supplemental
                   agreement                  between               the      parties              as approved                  by     the       Corporation                    Counsel.


         d.        Employees                   who          have          been         separated                 from        service            subsequent                  to December                    31,      1970,             and
                   who         were         covered                by     the        Health             and      Welfare             Fund          of     the         Patrolmen's            Benevolent
                   Association                     at the         time       of      such          separation                pursuant              to a supplementary                           agreement                   between
                   the       City      and         the      PBA           shall        continue                 to be so covered,                         subject          to the        provisions                of       Sections                I

                   (a),      (b),     and          (c)     hereof,          on        the      same            contributory                 basis         as incumbent                   employees.
                   Contributions                         shall      be made                 only         for     such        time         as said             individuals            remain           primary
                   beneficiaries                    of the          New           York            City         Health          Insurance                Program             and      are entitled                 to benefits
                   paid        for     by     the         City          through             such         Program.


         e.        Civil           Legal           Representation                            Fund


                   The        City         shall         continue              to contribute                     $75        per     annum               for     each       active        Employee                  to the
                   Welfare             Fund              to establish                a civil            legal     representation                        fund          pursuant           to the       terms            of    a
                   supplemental                      agreement                    between                the     City        and      Union              as approved                by the           Corporation
                   Counsel.                 While           these          funds            shall        be administered                        by       the     applicable              Welfare                Fund,        they             are
                   to be maintained                          in a separate                     account             and       shall        not        be commingled                       with        the        other        monies
                   received            by      the         Welfare               Fund.             Only         the      $75       provided                   above        may      be used           for        civil       legal




                                                                                                                       16
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                  INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 19 ofNYSCEF:
                                                                              40     07/14/2020




                          representation.                 No additional                    monies              from            the     Welfare             Fund      may       be used              for       civil        legal
                          representation.


         f.               Such        payments           shall           be made           pro-rata              by      the      City         on     a monthly             basis.


         Section           2.


         Where            an employee                 is suspended                  without             pay      for      disciplinary                   reasons       and      is subsequently                          restored
         to full      pay         status      as of     the     date         of     the    suspension,                    the        employee              shall     receive          full        Health             and
         Welfare            Fund        contribution                 for     the     period         of     the        suspension.


                                                                             ARTICLE                     XIV             - ANNUITY                       FUND


         Section           1.


         The       City      shall         continue        to contribute                   for      each        employee,                     on a twenty            eight      (28)         day        cycle           basis,      a
         pro-rata          daily       contribution                for      each       working                day        for     which          such        employee            is paid            by     the         City       which
         such       amount            shall     not     exceed             $522.00            per       annum              for       each       employee             in full         pay     status           in the
         prescribed               twelve        (12)     month              period.          Contributions                       hereunder                 shall     be remitted              by        the     City         each

         twenty           eight       (28)     to a muelally                  agreed          upon            annuity            fund         pursuant             to the     terms          of    a supplemental
         agreement                to be reached               by      the     parties         subject            to the           approval               of the      Corporation                  Counsel.


         Section           2.


         Where            an employee                 is suspended                  without             pay      for      discipliessy                   reasons       and      is subsequently                          restored
         to full      pay         status      as of     the     effective              date        of    the     suspension,                    the       employee           shall         receive            full      annuity
         coverage               for   the     period      of       the      suspension.


                                                                                    ARTICLE                     XV         -     SENIORITY


         The      Department                  recogñizes              the     importance                  of     seniority               in    filling       vacancies           within             a command                      and
         shall      make          every       effort      to adhere                to this       policy,            providiñg                  the       senior     applicant              has     the        ability         and
         qualifications                to perform              the       work         involved.                While             consultation                on such          matters             is permissible,                    the
         final     decision            of the         Department                   shall     not        be subject               to the         grievance            procedure.




                                                                                                                    ,,                                                                                    16001
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 20 ofNYSCEF:
                                                                              40     07/14/2020




                                                                                                  ARTICLE                      XVI-             GENERAL


         Section            1.      Safety              Helmets


         The       City         agrees          to furnish                     a safety            helmet            and       equipment                  related            thereto          for         each        employee.                   Such
         headgear                shall      conform                  to Police                Department                    specifications                      in effect           at the           time         of this        Agreement.


         Section            2.      Parking                Facilities


         It is the         intent          of the          Department                        to make               available               without             liability           to the           City,        City-owned

         property            and          on-street             location                 adjacent              to,     near         or part        of     police             stations             or other             command

         locations,               as parking               facilities                  for      the       personal             cars        of    employees.                    A    single            designated
         representative                     of the         Department                         and         a single          designated                   representative                      of     the        PBA       will      survey
         locations               in the        vicinity              of        statioñ          houses           to determine                     what         space           is available                    which          could

         reasonably                 be used              for    police                parking             and,        where            space        exists,            the     Department                      and      the     PBA           will

        jointly           request           of the         appropriate                        City         agency           designation                   of such             locations.                  This         expressed              intent
         of    the    Department                        does        not         imply             any      obligation                 or commitment                          on the          part         of    the     City      or the
         Department                   to make              available                   any         such        location              or parking                facilities.              Where               such        property             is
         provided               and       so designated                         for      this         purpose,            the       City        shall      not        be obligated                   to improve                  the     same,           nor
         to maintain                  it for       parking.                    The       City          need        not      continue              to provide                 such       property                 for     parking             when
         the      City,      in     its     discretion,                   decides               to make              a different                use      of    it.


         All      inquires            or complaints                            from       employees                    concerning                  the        subject          matter             or application                  of this

         section          shall          be referred                 directly                to the           PBA        for        investigation                    and      review.               The        PBA        shall        screen
         and      thereafter               shall         present                only         those         inquiries                or complaints                     which         it believes                  are justified               to the

         Commsmding                        Officer             of    the         Office            of     Labor          Relations                of the          Police           Department,                       or the

         Commanding                        Officer's                designee,                   for     discussion                  and     possible                 adjustment.


         Effective              August             1, 2010,                this        Section             shall         not        be subject             to the          grievance                 procedure.                 Effective

        January             1, 2016,             this      Section                 shall           be subject               to the         grievance                 procedure;                   however               the     Police
         Commissioner's                         decision                  at Step             IV        may      not        be subject                to appeal               under          Article             XXI,         Section             8.


        Section            3.      Maintenance                            of      Facilities


        All       commands                  and         other         Departmental                            places           of    assignment                   shall       have           adequate                heating,          hot        water
        and       sanitary             facilities.              The             Union             shall        give       notice           to the         Department                    of    any          failure        to maintain
        these        conditions.                   If    not        corrected                   by      the     Department                      within         a reasonable                       time,        the      Union          may
        commence                   a grievance                      at Step            3 of        the        grievance               procedure                concerning                    that      failure.



        Section            4.      Private               Hosnital                  Accommodations                                    for    Line-of-Duty                       In juries


        It is the          intent          of the         City            to     use      its      best       efforts           to secure               private            room        accommodations                             in a hospital
        for     employees                  injured             in the             line       of       duty.          This       Section            shall        not        be subject                to the           grievance
        procedure.


        Section            5.      Information                        Exchange
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                       INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 21 ofNYSCEF:
                                                                              40     07/14/2020




         a.             The         Department                  will      provide               the     Union          with           a copy        of      all      Orders,         Department                   Bulletins,
                                       Door"
                        "Open                              issues,        and        press           releases.             The        details         of delivery                shall     be worked                    out    between
                        the     parties.


                        The         Department                 will       provide               to the        Union             on a semi-annual                        basis        a computer                 printout

                        containing                names            and       addresses                 of    employees,                 listed          alphabetically.


         b.             The      Union              will     provide              the       Department                 with           a copy        of     Union          publications,                  bulletins             and
                        press         releases.


         Section         6.     Meal           Areas


         A    representative                  of the         Department                       and      a representative                      of the         PBA         will      meet          to determine                   an
         adequate            meal          area      for     employees                     within           each     command                  and        other         Departmental                    places           of
         assigrúnent.                This         does       not       contemplate                    rebuilding                 or extensive                   remodeling.


        Section          7.     Personal                   Fold_e_r


        a.             The       Personnel                  Bureau            will         provide           the     Union            with        a list        of    categories            of     items          included
                       in the         Personal               Folder          with          an indication                   of     those        confidential                items          which          an employee                   is
                       not      permitted                  to review.


        b.             Employees                    may       view           their         folders          on     normal             business             days        between            the     hours           of     9
                       A.M.           and     5 P.M.            by       appearing                   in person             at the       Employee                  Management                     Division,              Personnel

                       Bureau,              10th       Floor,          Police            Headquarters.                      To        avoid        delay,            employees             should              call     the
                       Employee                   Management                      Division              at least           one        day     in advance.


        c.             The       Department                   will,          upon          written           request            to the        Chief         of       Personnel            by     the     individual

                       employee,                  remove             from         the         Personal    Folder                  investigative        reports                    which,           upon          completion                  of
                                                                                                  "exonerated"                                 "unfounded."
                       the     investigation,                    are      classified                                                and/or


        Section         8.      Disciplinary                    Records


                                                                                                                                            A"
        Where          an employee                    has      been          charged             with         a "Schedule                          violation             as listed             in Patrol              Guide         118-2
        and     such         case      is heard             in the        Trial         Room            and        disposition                of the        charge             at trial     or on            review           or appeal
        therefrom             is other            than       "guilty",               the      employee               concerned                   may,       after       2 years           from         such       disposition,
        petition        the     Police            Commissioner                          for     a review             for        the    purpose             of     expunging               the     record              of the       case.
        Such       review           will      be conducted                              a board              composed                 of the                           Commissioner                      -
                                                                               by                                                                  Deputy                                                     Trials,
        Department               Advocate,                   and       the     Chief            of    Personnel,                 or their         designees.                   The       Board         will       make         a
        recommendation                        to the         Police           Commissioner.                          The         employee                concerned                will     be notified                  of    the    final
        decision         of     the        Police          Commissioner                                the                        Commissiañct                        - Trials.
                                                                                                by               Deputy


        Section         9.      Disciolinary                    Procedu_r_e


        The     parties,         through              a joint          subcommittee,                         shall     develop                procedures                to insure           that:


        a.             All     disciplinary                  charges            shall          be brought                  in a timely              fashion            pursuant            to the            current
                       departmental                    regulations.




                                                                                                                      19
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                     INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 22 ofNYSCEF:
                                                                              40     07/14/2020




         b.               Departmental                     trials       shall        be held                 as promptly                   as possible,                                       additional
                                                                                                                                                                       utilizing                                            hearing
                          personnel.


         c.               Reimbursement                         shall        be made                   for     any      period             of     suspension                 in excess                 of any           penalty
                          ultimately               levied.


         Section            10.       Fixed           Post       Duty


         A      commanding                    officer          may         limit        fixed           post      duty            for      a single         employee                   to a single                   four-hour               period.


        htion              11.        Meal            Scheduling


        Employees                    shall      not      be assigned                  meals             as a matter                  of     practice           during              either        the         first      hour         and
        one-half            or     last       hour       and        one-half              of     their         tours.           In cases           of     emergency                    this      practice               may         be altered.


        Section            12.        Lump             Sum          Payment


        Where            an employee                    has     an entitlement                          to accrued                 annual           leave           and/or                                                  time,        and     the
                                                                                                                                                                                      compensatory
        City's         fiscal         condition              requires              employees                    who          are        terminated,                 laid     off       or who            choose               to retire          in
        lieu      of     layoff        to be removed                       from           the      payroll            on        or before               a specific               date,        or where                an employee
        reaches           the      mandatory                  retirement                age,           the     employer                   shall     provide                the     monetary                  value           of
        accumulated                    and       unused             annual          leave              and/or         compematory                         time        allowañces                                             to the
                                                                                                                                                                                                    standing
        employee's                   credit       in a lump                sum.           Such           payment                  shall         be in accordance                         with          the     provisions                   of
        Executive                 Order         30,     dated         June         24,         1975.


        Where            an employee                    has     an entitlement                          to terminal                 leave          and      the       City's           fiscal          situation              requires           that
        employees                 who         are terminated,                      laid         off,     or retired                be removed                  from          the         payroll             on or before                   a
        specific          date,        or where               an employee                       reaches              the        mandatory                retirement                   age,       the     employer                   shall
        provide           a monetary                   lump         sum         payment                 for     terminal                 leave      in accordance                         with         the      provisions                  of
        Executive                Order          31,     dated         June         24,         1975.


        Section            13.        Interest           Payments


        Interest          on      wage          increases             shall        accrue               at the        rate        of three          percent                (3%)        per       annum                from         one

        hundred-twenty                        (120)        days         after       execution                   of this            Agreement                 or one              hundred-twenty                             (120)         days
        after      the     effective             date        of the        increase,                   whichever                  is later,         to the          date         of    actual          payment.                     Interest          on

        longevity              and      step-up            increments,                    differentials                    and       holiday             pay        shall        accrue            at the            rate     of     three
        percent          (3 %)          per      annum              from        one        hundred-twenty                               (120)       days       following                   its earning                  or one

        hundred-twenty                        (120)        days         after       the         execution                  of     this     Agreement,                      whichever                is later,               to the        date    of
        actual         payment.                 Interest         on      overtime                 pay         shall        accrue            at the        rate       of     three         percent              (3 %)             per     annum
        from       one      hundred-twenty                          (120)          days           following                 its    earning              or one         hundred-twenty                                (120)         days

        following              the     employee's                   submission                     of        an overtime                  report,         whichever                    is later.             Interest              accrued
        pursuant           to this           paragraph               shall         be payable                   only            if the      amount             of     interest            due       to an individual
        employee               exceeds            five        dollars           ($5).


        Section           14.        Layoffs


        Where          layoffs            are     scheduled                the      following                   procedure                  shall        be used:




                                                                                                                           20
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 23 ofNYSCEF:
                                                                              40     07/14/2020




        a.               Notice           shall           be provided                       to the         appropriate               Union                not     less        than        30     days         before           the
                         effective              dates           of      such          projected                 layoffs.


        b.               Within            such            30-day               period            designated               representatives                         of the         Employer                   will       meet         and
                         confer           with            the     designated                      representatives                   of the            appropriate                   Union          with          the      objective             of

                         considering                      feasible              alternatives                    to all     or part            of     such         scheduled                layoffs,             including              but      not
                         limited           to (a)           the         transfer            of     employees                to agencies                    with         retraining,                if necessary,                    consistent
                         with       Civil            Service              Law          but         without           regard         to Civil               Service             title,      (b)     the        use       of     Federal          and
                         State        funds           whenever                    possible                to retain          or re-employ                        employees                     scheduled                for     layoff,        (c)    the
                         elimination                      or reduction                   of       the     amount           of      work            contracted                 out       to independent                        contractors
                         and       (d)     encouragement                               of     early         retirement              and            the    expediting                    of the      processing                   of retirement
                         applications.


                         When            a layoff               occurs,            the        Department                   will      provide               the      Union               with      a list        of     employees                who
                         are     on      a preferred                     list     with            the     original         date          of     appointment                     utilized           for        the     purpose              of such
                         layoff.


        Section            15.        Public              Transportation


        The      City       and          the        PBA          will       use        their        best         efforts        to effect                free     transportation                        on    buses           and      subways
        for     police          officers.


        Section            16.      Funding                     Aphations


        The      City       shall         continue                   to apply               for     Federal           funding                 to hire           additional               police          officers.


        Section            17.      Polygraphs


        The      current           practice                coñcerning                    the        use         of polygraphs                      in iñterñal            investigations                        shall         be maintained

        during       the         term          of    this        Agreement.


        Section           18.       Seniority                    for       Steady                 Tours


        Operation                Order          #105            dated            11/6/78                shall      be modified                     to delete            all     references                   to seniority              as the

        basis      for     assignment                       to steady                 tours.     Police     Officers                          who         are     currently               assigned               to steady              late    tours
                                                                                           "grandfathered,"
        pursuant            to the          old       clause             will         be                                             but           subject          to the          current             rules        on       removal           for
        cause.           Volunteers                   for       steady            late        tours         shall        be solicited                    in the      first       instance               by      seniority            with       the

        commanding                     officer              having              the      discretion                 to choose             volunteers.                    If the           most          senior          volunteer              is not

        chosen,           the      officer            may            appeal            to the           First       Deputy           Commissioner                             or his       designee                  whose           decision
        shall     be binding                   and         not       subject             to the           grievance               and         arbitration               procedure.


        Section           19.       Mutual                  Exchange                     of       Tours


        a.               Commanding                          Officers                 shall        permit           members                   performing                 similar               duties        to exchange                   tours

                         voluntarily                  when              there         is no         interference                  with         police           service.


        b.               Members                    are     not         permitted                 to exchange                tours             so that           they         would            perform              two       (2)
                        consecutive                       tours.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 24 ofNYSCEF:
                                                                              40     07/14/2020




        c.        This    procedure                 shall        be incorporated                          into        the        Patrol        Guide.




        Section    20.     Vacation               Selection


        a.        Effective          July      31,        2012,          Police            Officers              shall           be permitted               to      select           vacation              based             on their

                  seniority          (date     of      appointment                       to the          NYPD)                within           their      squad          or command,                            whichever                 is

                  appropriate,              and      subject             to Operations                         Order          No.       40     issued          on     October                   16,     2014.


        b.        This    provision               shall         be implemented                            on     January               1, 2016.


        Section    21.     Vacation               Donation


        a.        Effective          July      31,        2012,          Police           Officers               shall           be permitted               to donate                    vacation            days           to other
                  members            of the         bargaining                   unit        for    medical                 or similar             personal             emergencies                        incurred               by     the

                  recipient,         provided:
                                1.             There                 is no       impact            on the             Final         Average             Salary           of        the        donor       or donee                who

                                               retires;               and
                               2.              Neither                the       donor           or donee               is in his/her               final         year         of     service             with       the       NYPD;
                                               and
                               3.              Approval                     is granted              by      the        commanding                      officer,          which                 approval            shall          not     be

                                               unreasonably                        denied.


        b.        This    provision            shall           be implemented                             on     January               1, 2016.


        Section    22.    Recoupment


        a.        Effective          July     31,         2012,          the      following                 process               shall        apply       when           there               has     been        an
                  overpayment                to a Police                  Officer:
                  1.           The         Police         Department                     shall           promptly                 notify        the     police          officer,                in    writing.              Such

                               writing            shall         contain            a detailed                  explanation                   of when            the      police               officer        received               the
                               alleged            overpayment,                       the        amount                and        calculation             of the          alleged                overpayment,                      the
                               amount             that         the     Department                    believes                the       proper          payment                should             have        been,           and        the
                               reasons            why          the       Department                      believes             the       amount           received                  was         an overpayment                           and

                               notify         the     police             officer           of      his     right         to contest              the     overpayment                           within           15 days            of
                               receipt         of     that           writing.           The        police             officer          shall       have        15 days               from             receipt          of    such
                               notice         within            which            to contest                that        overpayment,                      and      that        objection                  shall        be in
                               writing.

                  2.           If the        police            officer          does         not         contest            the     overpayment                     in writing                   within           15 days              from
                               the      receipt           of     the      overpayment                       notice,              the      Department                  may           commence                    recoupment
                               the      second            pay         period            immediately                     following                the     30th         day          after        receipt          by     the       police
                               officer         of     the       Police           Department's                          initial         written          notification                     of    overpayment.
                  3.           If    the     police            officer          does         contest             the        overpayment                    in writing                within              15 days             from         the
                               receipt         of     the        overpayment                       notice,             and        if the       Department                     intends                to proceed              with        any
                               recoupment,                     the       Department                      shall        respond              in writing             within             15 days              of receiving                   the
                               written         objection,                   explaining                   in detail            why          it disagrees               with          the        police           officer's           stated
                               objection.              The           Department                    may           then        commence                   recoupment                       in the         second              pay
                               period         immediately                        following                 the        30th        day      after        receipt         by         the        police       officer            of the
                               Police         Department's                         initial         written             notification                of     overpayment.


                                                                                                                 22
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 25 ofNYSCEF:
                                                                              40     07/14/2020




                         4.               For        this      purpose,                no         more         than         7.5%          of    the       police          officer's            gross           pay      (minus            court
                                          ordered              child           support              payments)                 may          be withheld                    from          the    police           officer's             regular

                                          paycheck,                   per        pay        period,            unless            the    police            officer          and         the     Department                    agree         in

                                          writing             to a different                       percentage                or payment                     schedule.
                         5.               If the        Department                          has     official           notice             of an          officer's          intention               to leave            the       Department
                                          such         that        full        recoupment                      may      not        be made                 pursuant              to the        7.5%            formula              and     subject
                                          to the        above              procedure,                    the     Department                     may          withhold                 pay      from        the       officer's
                                          paycheck                  in equal                amounts              so that           full        recoupment                   is achieved                   by     the       time      the
                                          officer            leaves            the      Department.


         b.              This         provision               shall         be implemented                            on January                    1, 2016.




                                                                                 ARTICLE                       XVII          - UNION                      ACTIVITY


         Section           1.


         With       respect            to time          spent             by     Union              officials           and        representatives                         in the           conduct            of    labor        relations,
         the     provisions               of    Mayor's                Executive                    Order         No.        75,        dated            March            22,        1973,      or any              other      applicable
         Executive               Order          or local            law,         or as otherwise                        provided                 in this          Agreement                    shall       be deemed
         applicable.               No employee                        shall          otherwise                  engage            in Union                 activities                during         the    time         the       employee              is
         assigned             to the         employee's                    regular            duties.


         Section          2.


         PBA        Trustees             and       delegates                   shall        be recognized                        as representatives                             of    the     PBA         within            their
         respective              territories            and         commands.                         For       the     purpose                of     attending                 the    regular            scheduled                 monthly
         delegate           meeting,             PBA           delegates                    shall      be assigned                     to the         second              platoon             and      excused               from         duty    for

         that     day.          In the         event        the       delegate                so assigned                   to the         second             platoon                is unable            to attend            said

         monthly            delegate             meeting               because                of      illness          which            requires             remaining                  at home            or hospitalization,                        or
         absence          from          the     New           York             metropolitan                     area        on     leave            or by         assignment,                  or required                  court

         sppearañce,                  then      and         only          then       will         a designated                    alternate               delegate              be excused                from          duty        as spelled
         out     in this         Section.              The         Union             will         provide             the    City         with           a list      of those               attending               each      such

         meeting,             which          shall      be the              basis           for     their       payment.


         Section          3.


         The      parties         shall         explore             a further                clarification                  of    Departmental                        rules           and     procedures                    to enable            PBA
         delegates             and      officers             to represent                    properly             the        interests              of     employees.                       An appropriate
         Departmental                   order          in this            regard            shall        be issued.


                                                                          ARTICLE                      XVIII            -   NO DISCRIMINATION


         In     accord         with       applicable                  law,        there            shall       be no         discrimination                          by    the        City      against             any      employee
         because          of     Union           activity.


                                                              ARTICLE                         XIX           - NIGHT                    SHIFT              DIFFERENTIAL


        a.               There         shall         be a 10%                  night          shift        differential                 effective             January                 1, 1971          applicable                 to all


                                                                                                                            23                                                                                              ÓÛ
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 26 ofNYSCEF:
                                                                              40     07/14/2020



                       employees                   assigned                 to rotating                 tours             of     duty           for      all     work              actually          performed              between               the
                       hours             of 4:00            p.m.          and      8:00         a.m.             There           shall           be a 10%                    night         shift      differential            effective

                       January              1, 1971                applicable                  to all        other             employees                       for     all     work           actually           performed                between
                      the         hours          of 4:00             p.m.         and       8:00            a.m.,          provided                   that       more          than         one       hour       is actually              worked
                       after         4:00         p.m.        and          before          8:00         a.m.


         b.                Where           overtime                 compensation                            is to        be calculated                         for     tours          in the         regular                   chart,          the
                                                                                                                                                                                                                     duty
                      overtime                  calculation                    shall      be based                  on         the     rate           paid       for         the     tour      to which            the      overtime              is
                      attached;                 for        tours      not         in the         regular                 duty         chart,            the      overtime                  calculation             shall      be based                 on
                      the         rate     paid        for         half        or more            of        the        hours          of        the     tour          to which              the      overtime            is attached.


         c.           For          all    employees                   hired            after     June              30,         1991:


                       1.                 No night                 shift         differential                    shall         be paid                to those               employees                while        they      are
                                          assigned                 to the          Police         Academy                        as a recruit                    or for            Recruit           Training.


                                                                                                                                                                                                                                   "a"
                      2.                  Thereafter,                     55      %     of the         night             shift        differential                     as described                   in paragraph                          above
                                          earned             by      a similarly                 situated                 Police             Officer                 hired         prior       to July           1, 1991       shall        be paid
                                          until        the        employee                 reaches                 First         Grade             after         five         years.           Effective                                 1, 1995,
                                                                                                                                                                                                                     January
                                          the      rates          paid         to Police               Officers                 shall           equal           the     ratio         between              the    Police           Officer's
                                          base         salary             and      the      Basic            First          Grade               salary           in effect             at the         time.        Those           rates       shall        be
                                          as follows:


                                                             Second                Grade:          78%                                          Fifth          Grade:              68%
                                                             Third             Grade:           75%                                             Sixth          Grade:               64%
                                                             Fourth               Grade:          71%


                                                                   ARTICLE                      XX           -    OVERTIME                               TRAVEL                        GUARANTEE

        Section            1.


        The    assignment                   of     an employee                         to a post                 not       within               the     employee's                     permanent                 command                 shall         in
        the   first    instance              be accomplished                               so that               the       assignment                     originates                   and         terminates            within           such
        employee's                 permanent                  command                     and      within                 the        employee's                       regular           tour        of duty.


        Section        2.


        Overtime                travel      guarantee                     compensation                           shall         continue                 to be paid                  as follows:


                      a.                 In the            event           that        an employee                        is assigned                    to a post                 outside           the     employee's               permanent
                                         command                    and          is required                 to report                 -at       such          post          at the         start     of   the     employee's                    regular
                                         tour         of     duty,         the         employee                   shall         accrue                an allowance                      for     travel        to the        post      to    assigned
                                         post         at the         rate         of    time       and            one-half                 for        forty-five               (45)         minutes           of travel            time      if the
                                         assigned                 post         is within            the           same           patrol           bercagh                    as the         empl0yee's               permanent
                                         command                    or at the             rate         of        time          and      one-half                 for         1-1/4         hours       if the        assigned             post         is in
                                         a different                 patrol            borough                   from          that        of     the        employee's                     permanent              command.


                      b.                 In the            event          that         an employee                        is assigned                    to a post                 outside           the     employee's               permanent




                                                                                                                                24
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                             INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 27 ofNYSCEF:
                                                                              40     07/14/2020



                                        command                   and         cannot             return           to the           permament             command                    within         the       regular              tour     of

                                        duty,         the      employee                      shall      accrue               an allowance                for      travel         to the         permanent                   cer.=d
                                        at the          same           rate       as stated                in     Subsection                2a of this            Article            XX.


         Section          3.


         The      overtime             accrued           pursuant                     to this        Article             for     any     one      day      shall         be taken             by       the        employee                at the
         employee's              sole      option             either            all     in cash            or all         in compensatory                       time         off.


         Section          4.


         In the     administration                      of the           provisions                  of this             Article        the     arbitrator's                award            in OCB               Docket            No.       A-

         114-70       shall        be applicable                    except               that        the        provisions              of this        Article           shall        apply           to employees
         assigned             to the     Tactical             Patrol             Unit.


         Section          5


        a.            All       claims          for     payment                   of     co.uyousatory                         time      off    which           is earned              as provided                    in Article
                     XX          of the         contract            on April                  1, 1977                 or thereafter             must       be submitted                      to the          appropriate
                     payroll            personnel                 by      the         applicant                 within          180      days      from          the     date        payment                 is earned              for
                     payment               in cash.               All      applications                         submitted              after      180      days         up     to 365           days           from         the     date
                     payment               is earned               will          be granted                     the     appropriate              compensatory                        time       off        only       for     claims
                     under            Article           XX.


        b.           If a request                 for    payment                      is timely             submitted                 and      rejected           by     the        Police         Department,                     the
                     grievant             shall         have        90 days                  from          the        date     of receipt           of    a written                 rejection              notice       to file           a
                     grievance              pursuant                to Article                  XXI.


        c.           The         above          clarification                    shall          apply            only        to Article          XX       claims             earned           on       April          1, 1977
                     or thereafter.


        d.           This        clarification                   applies               to a grievance                        breüght           under       this        collective             bargaining
                     contract            only.           It has           no      applicability                        to any         other      legal      remedy               which          an individual                      may
                     have.



                                       ARTICLE                      XXI               - GRIEVANCE                               AND            ARBITRATION                              PROCEDURE

        Section           1.    Definitions.


                                                                                                                                      "grievance"
        a.           For        the    purpose              of     this         Agreement,                       the      term                                   shall        mean:


                     l.                a claimed                 violation,                  misinterpretation                          or inequitable                  application                   of    the     provisions
                                       of this          Agreement;


                     2.                a claimed                 violation,                  misinterpretation                          or misapplication                        of the         written             rules,
                                       regulations                 or procedures                           of the          Police        Department                    affecting             terms           and      conditions                 of

                                       employment,                        provided               that,           except            as otherwise                provided               in this         Section               la, the       term
                                       "grievance"
                                                                        shall          not     include                disciplinary              matters;




                                                                                                                          25
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 28 ofNYSCEF:
                                                                              40     07/14/2020



                   3.                   a claimed            improper                 holding          of     an open-competitive                                rather        than        a promotion

                                        examination;


                   4.                   a claimed            assignment                  of the        grievant             to duties            substantially                   different            from         those
                                        stated       in the        grievant's               job     title      specification.


                                                                                                                                                                    Officer"
        b.         For       the        purposes            of     this     Agreement,                  the       term       "Commanding                                               shall        mean          the
                   immediate                   Commanding                        Officer          of the       aggrieved               employee.


                                                                                                                                                             Officer"
        c.         For       the        purposes            of this         Agreement,                  the       term       "Reviewing                                          shall        mean         the
                   superior              officer          in charge              of     the     next        higher          command               or level               above         a Commanding
                   Officer.


                                                                                                                             "Board"
        d.         For       the        purposes            of     this     Agreement,                  the       term                            shall          mean          the     Personnel
                   Grievance                   Board         to be composed                        of three           (3)    members,                  as follows:                a Deputy              Commissioner
                   or      other         designee            of     the     Police            Commissioner,                      who      shall         be Chairman                        of the      Board,                the
                   Chief           of the         Department                 or the           Chief         of the       Department's                        designee,               and      the     President                of    the
                   Union            or the         President's               designee.


                                                                                                                             "grievant"
        e.         For       the        purposes            of     this    Agreement,                   the       term                                 shall           mean          an employee                  or

                   group           of     employees                asserting                a grievance              or the       Union               or both,             as the        context        requires.


        Section      2.


        The   availability               of    the     grievance                 or arbitration                procedure               shall          not     justify          a failure            to follow                orders.


        Section     3.


        a.         Every           grievant            shall        have         the     right        to present             a grievance                    in accord            with         the     procedure
                   provided               herein          free      from          coercion,            interference,                restraint                or reprisal.


        b.         The       informal                resolution             of     differences                or grievances                 is urged                 and      encouraged                at all
                   levels          of     supervision.


        c.         Commanding                        Officers             and         Reviewing               Officers           shall      promptly                    consider             grievances                presented
                   to them              and,       within          the     scope            of their         authority           take      such             necessary                action         as is required
                   herein.


        d.         Commanding                        Officers,             Reviewing                  Officers           and      members                   of     the     Personnel                Grievance                 Board
                   shall      consider                objectively                the     merits         of     grievances                with         due          consideration                   to the     harmonious

                   interrelationship                        that     is sought                to be achieved                  among             all    members                 of the         force         and        for     the
                   good       of        the      Police          Department.


        e.         Any       employee                  may         present            the      employee's                own       grievance                  through            the       first     four        steps         of
                   the     grievance                 procedure              either            individually               (with      the        aid      of       the     employee's                  own      counsel                if
                   the     employee                  so chooses),                 or through                the      Union,        provided,                     however,             that     the     Union             shall
                   have       the        right       to have             a representative                    present           at each           step         of     the    grievance                procedure.


        Section     4.
                                                                                                                                                                                           O
                                                                                                               26
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                        INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 29 ofNYSCEF:
                                                                              40     07/14/2020




         Under          the         grievance                   procedure                  herein              a grievance                  must        be      initiated             within           90    days            following              the
         date         on which                   the       grievance                arose          or the            date        on     which           the         grievant           should           reasonably                   have          learned
         of     the     grievance                      or the         execution                   date         of this        Agreement,                      whichever                date      is the           latest.           Grievances
         shall        be processed                           according               to the            following                 procedure:


         STEP           I.


         A     grievant                  shall         present           the        grievance                  to the       Commandiñg                          Officer             either       orally           or     in writing.                 The

         Commanding                              Officer           shall        carefully                 consider               the     matter,              make          a decision            thereon                and        advise          the
         grievant              of        the      decision             within              five         (5)     days        of     the      grievance's                     submission.


         STEP           II.


         If    the     grievance                     is not          satisfactorily                     adjusted              at Step           I, the         grievant              may       seek         the     following                 review
         within         ten         days             after      receipt             of     the         Step         I decision.                The       grievant              shall        reduce           the       grievance               to

         writing             on      Form              P.D.          158-151               (in     triplicate),               setting           forth          a concise               statement             of        the     grievance                  and
         the     results             of        the     proceedings                       at Step          I.        The     grievant             shall          forward              two       copies         to the           appropriate

         Reviewing                       Officer             and      retain             one      copy          for       personal              use.          The      Reviewing                 Officer               shall        forward               one

        copy          to the             Commsñding                         Officer,               requesting                 the        Commanding                         Officer's            comments.                      The

         Reviewing                       Officer             shall       carefully                consider                said        grievance,                make           a determination,                         and         notify         the
        grievant               and         the         Commanding                          Officer             of the         Reviewing                  Officer's                  decision           within            ten        (10)     days

         following                  receipt             of     the     grievance.


        STEP            III.


        If the         grievance                     is still        not       satisfactorily                       adjusted,            the      grievant                 may,       not      later        than        ten     days         after
        notification                      of     the       Reviewing                     Officer's              decision,                seek        further           review           as follows:


        The          grievance                   shall        be submitted                        to the            Chairman              of     the      Personnel                  Grievance               Board             on the
        grievance                   form             supplied            by      the        Office             of     Labor           Relations               of      the     Police         Department.                       The         Board
        shall         forward                  one       copy         to the          Reviewing                      Officer,            requesting                   the     Reviewing                 Officer's               comments
        thereon.               The             Personnel                Grievance                      Board          shall        meet         at least             once         a month            on a date                designated                   by
        the      Chairman.                        At       each        meeting,                  the     Board            shall        consider               all     grievances               which,              at least           five     days
        prior         to such              meeting,                  have       been             properly              referred             to the        Board.               The       grievant             may            choose          to have
        the      grievant's                    representatives                        present                 at the       meeting,              at which                  time      oral      and      written               statemeñts                  may
        be presented.


        The          Board           shall           carefully              consider                   said      grievance,                 make          a determination                        and        notify            the     grievant,                the

        Commanding                             Officer             and        the        Reviewing                    Officer,           in writing,                  of    its decision                within           seven             days          after
        the      meeting                  at which              the        grievance                   is considered.


        It is understood                             and      agreed            by        and      between                 the        parties          that         there      are     certain          grievable                   disputes
        which           are         of     a Department                        level           or of such                 scope          as to make                   adjustments                at Step               I or Step             II of the
        grievance                  procedure                    impracticable,                         and,         therefore,              such        grievances                   may       be instituted                    at Step            III      of
        the      grievance                     procedure                 by     filing            the     required                written          statement                 of the          grievance                 directly            with          the
        Chairman                    of the            Personnel                Grievance                      Board;          the        Chairman                   or Chairman's                      designee               shall        convene               a

        meeting               of     the         Board           within             five         (5)     working                 days       following                 receipt          of the          grievance,                   and      the     Board
        shall         render              its decision                 within              five        (5)      working                days      following                   that      meeting.


                                                                                                                                   27
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                         INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 30 ofNYSCEF:
                                                                              40     07/14/2020




         STEP            IV.


         Where           the         grievance                is not             satisfactorily                  adjusted            at Step             III,       the      grievant              may          refer         the      grievance,
         not     later         than         thirty          (30)      calendar                 days         after      notification                 of        the      Board's               decision,                to the          Police
         Commissioner                         for         determination;                       and         the      Police         Co-missioner                             shall          make       a determination                           within
         ten    (10)       working                   days          following                 receipt             of the      grievance.                    This           determination                         shall         be made             after
         appropriate                  consultation                    with             any      or all       parties           to the         grievance,                    including                the        Chairman                of     the
         Board         and/or               the      Board            members;                    and      copies           shall      be sent                to the            grievant             and        the     Union.


         Grievances                   which               affect      substantial                     numbers               of employees                        may         be compressed                          by     elimination                  of
         the    fourth              Step       of the          grievance                    procedure.


         Section           5.


        At     every           step         of these               procedures,                    the      grievant           and      the        officer             considering                    the        grievance               shall         work
         for   a satisfactory                        adjustment.                       At      any      step,        the     Commanding                            Officer,                the    Reviewing                    Officer,           and        the
         Board         shall          have           the      right         to summon                      the      grievant          and         any           and       all     persons            considered                      necessary              to
        the     equitable               adjustment                     of        the     grievance.                 Proceedings                   shall          be informal.                        The         Chairman                of     the
        Personnel                   Grievance                 Board              shall         take        such       steps         to implement                       the        provisions                conceming                       grievances
        as are      necessary                     for       the      proper             and       effective             operation                 of the            procedures                   provided                for     herein.              The
        Chairman                    shall      resolve              questions                  as to jurisdictional                       responsibility                             of    Commanding                         Officers            and

        Reviewing                    Officers               and       shall         work           out      the      operational                  details             of the              program.               For      these         purposes,
        the     Chairman                    shall          issue       orders               and       instructions              through                 the      Chief            of Department                         not      inconsistent
        with       the     provisions                      of this          Article.


        Section            6.


        The      grievance                   procedure                    established                   hereinbefore                  is designed                     to operate                  within          the         framework                of,
        and      is not             intended               to abolish                  or supersede,                  existing           rules           and          procedures                   providing                   for     additional
        methods                of     redress.               These           include,                but     are      not      limited            to,     the         existing              rights         of     a grievant                to request
        an interview                    with         the      Police              Commissioner.


        Section            7.



        Any       or all            of the        foregoing                  grievance                   steps        may       be waived                     by      the        written           consent               of     both        parties.


        Section            8.


        Within           twenty              (20)          days       following                   receipt            of the         Police.         Com-missioner's                                Step          IV     decision,              the
        Union          shall          have           the     right          to     bring          grievances                 unresolved                  at Step                IV        to impartial                arbitration
        pursuant               to the         New            York           City         Collective                 Bargaining                Law             and         the     Consolidated         Rules    of                          the    New
                                                                                                                                                                                      days'
        York       City             Office           of     Collective                   Bargaining.                   In addition,                 upon              ten       (10)           written     notice                             to the

        Union,           the        City       shall          have          the        right       to bring    directly      to arbitration                                      any        dispute             between               the     parties
                                                                                                   "grievance"
        concerning                   any       matter              defined              as a                          herein.     The City                                      shall        com-mence                   such          arbitration

        by     submitting                   a written               request              therefor            to the          Office          of     Collective                       Bargaining,                  with         a copy           to the

        Union;           and         the      matter              shall          proceed             pursuant              to the        Consolidated                           Rules            of the         Office           of    Collective
        Bargaining.




                                                                                                                              28
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 31 ofNYSCEF:
                                                                              40     07/14/2020



         A     permañêñt                   rotating               Panel            of     a minimum                        of     five        (5)      Arbitrators                 shall          be established,                          drawn          from
         the     official            panel            of    the        Office             of    Collective                      Bargaining,                       as agreed              to by          both          parties.              The     members
         of    the      Panel           shall          be assigned                      on      a rotating                  basis          to arbitrate                  all     grievances                    under          this         Section.


         The         assigned              Arbitrator                   shall           hold       a hearing                    at a time              and         place         convenient                     to the          parties           and      a
         transcript               shall         be taken                unless            the      taking             of        a transcript                  is waived                by     both           parties.               The       arbitrator
         shall        attempt             to issue               an award                 within            ten           (10)       days        after            the     completion                    of      the        hearing.


        The          City        and       the     Union                shall           each       pay        50%            of the           fees          and         expenses             of the             Arbitrator                 and      of all
        other          expenses                 incidental                  to such             arbitration.                      The         costs          of     one         copy        for        each         party          and       one        copy           for
        the      Arbitrator                    of the           transcripts                shall         be borne                    equally            by        the     parties.


        Section              9.


        In     case         of     grievances                    falling           within             Sections                   1(a)(1),             1(a)(2),            or     1(a)(3)           of        this      Article,             the
        arbitrator's                 decision,                   and        order         or award                  (if     any),            shall          be limited             to the              application                   and
        interpretation                     of     the       collective                   bargaining                   Agreement,                        rule,           regulation,               procedure,                    order            or job        title
        specification                     involved,                   and        the      Arbitrator                  shall            not     add          to,     subtract             from,           or modify                   any         such

        Agreement,                     rule,       regulation,                     procedure,                      order          or job            title         specification.                   An          Arbitrator's                   award            shall
        be     final        and        binding                  and     enforceable                      in any             appropriate                      tribunal             in accord                  with          Article          Seventy-Five
        of     the     Civil           Practice                 Law         and         Rules,         except               that         awards              as to grievances                           concerning                     assignment                 of
        the      grievant              to duties                 substantially                     different                 from            those          stated         in the           grievant's                 job         title     specification
        or the         use        of an          open-competitive                                rather            than           promotional                       examination,                       shall        be final               and     binding
        and      enforceable                      only           to the          extent          permitted                      by     law.          An Arbitrator                       may            provide              for      and        direct          such
        relief         as the          Arbitrator                  determines                    to be necessary                              and       proper,                subject         to the             limitation                set forth
        above          and         any         applicable                   limitations                  of        law.


        Section              10.


        The        time          limits         contained                   in     this        Article             may           be modified                       by     mutual            agreement.                        In the         event         that
        the      Department                      fails          to comply                 with         the         time           limits         prescribed                    herein,         the        grievance                   may         be
        advanced                  to the         next           step.



                                                                ARTICLE                        XXII           - LINE-OF-DUTY                                            DEATH               BENEFIT


        In the         event           an employee                          dies        because               of     a line-of-duty                          injury            received            during              the      actual            and      proper
        performance                       of    police             service              relating            to the               alleged             or actual             commission                        of     an unlawful                    act,     or

        directly            resulting              from            a characteristic                           hazard              of     police             duty,         through             no        fault         of     the      employce's

        own,          a payment                  of        $25,000               shall         be made                    from         funds           other            than      those           of     the        Retirement                   System              in
        addition             to any             other           payment                 which            may          be made                  as a result                 of     such        death.                Such           payment               shall         be
        made           to the          beneficiary                     designated                  under             the         Retirement                       System           or,      if no beneficiary                              is so

        designated,                 to the             estate          of     the        deceased.




          ARTICLE                       XXIII               -    DEATH                    BENEFIT                         - UNUSED                          LEAVE                AND              COMPENSATORY                                            TIME


        If an        employee                   dies        while           employed                   by      the          City,          the       employee's                   beneficiary                       designated                   under         the
        Retirement                  System                 or,     if no         beneficiary                   is so designated,                                  the    deceased's                    estate          shall         receive
        payment                  in cash          for       the        following                 as a death                     benefit:

                                                                                                                                                                                                                           do
                                                                                                                                     29
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 32 ofNYSCEF:
                                                                              40     07/14/2020




                                                                                                                                                      days'
         a.               All         unused             accrued            leave         up      to a maximum                          of   54                        credit.


        b.                All        unused              accrued            compensatory                        time         eamed            subsequent                     to .lanuary               1, 1971          which            is
                          verifiable                       official          Department                                                maximum                                  of     two      hundred
                                                    by                                                      records            up to a                                                                             (200)         hours.


                                                   ARTICLE                   XXIV              - OPTIONAL                           WORK                    DURING                      VACATION


         Section              1.



        Any         employee                   may        volunteer               to work            for         one     five-day              period              per       year          during       such          employee's
        vacation                leave.             Whether            the     volunteer                  will         be assigned               to duty                is within             the      discretion           of the
        Department.                         If assigned               to such            duty,       the         assignment                  shall          be     at the            discretion           of the        Department                   to

        any        regular               platoon          in any        one        command                      for    the     entire          five         (5)     day         period.             No employee                   shall         be
        discriminated                        against         in the         application                   of this        Section              because                  the      employee               is in the          last     year         of
        service.


        Section               2.


        An      employee                    who       so volunteers                      shall      be compcasated                            at the          employee's                      regular          straight          time         rate     of

        pay        for    all       work           performed                during          the     employee's                      assigned                platoon's                 regular          hours          of work.                Except
        as otherwise                       provided           in this         Article,             all     other         provisions                   of    this        Agreement                   shall       be applicable                   to
        work         so performed.


        Section               3.


        Contributions                        under        Article           XIII         (Health            and         Welfare              Fund)           and         Article             XIV        (Annuity            Fund)             of this
        Agreement                     shall        not     be paid           for        work       performed                   pursuant                to this           Article.



        Section               4.


        For      the      purposes                  of Article          XX,             (Overtime                 Travel            Guarantee)                    of     this        Agreement,                 the     com-mand                to
        which    an employee     is so assigned                                            for     the          five    (5)        day       period           shall          be deemed                 that      employee's
                       command."
        "permanent




                                                                                        ARTICLE                        XXV          -   NO STRIKES


        In    accord               with       applicable              law,         neither         the          Union         nor        any      employee                      shall        induce         or engage              in any

        strikes,         slowdowns,                      work         stoppages,                  or mass              absenteeism,                        or induce                 any     mass        resignations                during
        the    term           of     this      Agreement.


                                                                            ARTICLE                      XXVI            - BULLETIN                               BOARDS


        The      Union               may       post        notices           on        bulletin           boards             in places            and         locations                 where          notices          are usually
        posted           by        the      Employer             for        employees                to read.                All        notices            shall         be on          Union          stationary,               shall        be
        used       to only                notify      employees                   of     matters            pertaining                  to Union                 affairs,            and      shall      not     contain           any
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                               INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 33 ofNYSCEF:
                                                                              40     07/14/2020



          derogatory                 or inflammatory                        statements                 concerning                 the       City,            the    Department,                     or personnel                    employed

          by    either            entity.



                                                   ARTICLE                   XXVII            -    LABOR-MANAGEMENT                                                         COMMITTEE


          Section            1.


         The         City         and       the     Union,          having           recognized                that        cooperation                       between              management                     and         employees                    is
         indispensable                      to the        accomplishment                          of    sound         and      harmonious                          labor         relations,              shall        jointly           mainuis
         and      support               a labor-management                            committee.


         Section             2.


         The         labor-management                             comminee               shall          consider             and          may          recommend                      to the        Police            Commissioner
         changes             in the          working              conditions            of the           employees,                      including,                 but     not        limited,           to the         following
         subjects:            the        adequate             levels         of     Police         coverage                to ensure                  the      safety        of       employees                  on     duty;           an
         excusal            policy           for     employees                appearing                 in court           after          the         midnight             tour.            Matters            subject            to the
         grievance                 procedure               shall      not      be appropriate                     items           for       consideration                       by     the      labor-management
         committee.


         Section             3.


         The         labor-management                             comminee               shall          consist         of     six         (6)        members               who         shall       serve         for        the        term         of
         this    Agreement.                        The       Union          shall      designate               three         (3)         members                   and     the        Police        Commissioner                             shall
         designate                three       (3)        members.              Vacancies                 shall        be filled              by        the     appointing                   party        for     the        balance             of
         the    term         to be served.                    Each          member             may         designate                one          (1)        alternate.               The       committee                 shall          select            a
         chairman                 from        among           its    members             at each            meeting.                     The          chairmanship                     of    the      committee                   shall
         alternate            between               the      members              designated                by     the       Police              Commiwioner                           and      the      members                   designated

         by     the     Union.               A     quorum            shall        consist          of    a majority                 of      the        total       membership                      of the        committee.                      The
         committee                  shall         make       its recommendation                             to the          Police               Commissioner                         in writing.



         Section             4.


         The      labor-management                                committee             shall           meet       at the           call         of    either         the       Union           members                 or the           City
         members                  at times          mutually              agreeable               to    both      parties.                 At      least        one       (1)      week         in advance                   of     a meeting
         the    party         calling             the     meeting            shall      provide            to the           other           party            a written            agenda            of     matters              to be
         discussed.                  Minutes              shall     be kept           and         copies         supplied                 to all        members                  of    the      comminee.




                                                                                  ARTICLE                      XXVIII                -    NO WAIVER


         Except             as otherwise                  provided            in this         Agreement,                    the          failure            to enforce                any      provision               of    this
         Agreement                   shall         not    be deemed                  a waiver            thereof.             This           Agreement                     is not           intended             and        shall        not     be
         construed                as a waiver                of     any      right      or benefit               to which                 employees                   are       entitled            by    law.


                                                                              ARTICLE                    XXIX              - SAVING                          CLAUSE


         If    any     provision                  of this         Agreement              is found              to be invalid                       such         invalidity              shall       not        impair             the     validity
         and     enforceability                      of the         remaining                provisions               of     this         Agreement.
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                              INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 34 ofNYSCEF:
                                                                              40     07/14/2020




                                                     ARTICLE              XXX         - FINANCIAL               EMERGENCY                       ACT


         The     provisions             of    this    Agreement           are      subject     to applicable           provisions         of    law,   including      the   New
         York        State      Financial            Emergency           Act    for    the    City    ofNew           York,   as amended.


         IN     WITNESS                WHEREOF,                   the    parties       have    executed        this     agreement          on    the   day    and   year     rst
         above       written.




         CITY         OF NEW YORK                                                                                        PATROLMEN'S                      BENEVOLENT
                                                                                                                         ASSOCIATION                   OF THE         CITY         OF
                                                                                                                         NEW        YORK,          INC.




         BY:                                                                                                            BY:

                       ROBERT                W.      LIhfN                                                                           PA                   .   YNCH
                       Commissioner                   of                                                                             Pr           nt

                       Labor       Relations




         APPROVE                        S    TO F                                                                                                                    __
                                                                                                                                                                           OMS
         BY:                                                                                                                              OF
                                                                                                                          opE1G
                A                  C              ORATION               COUNS                                                       REGISTRATION
                                                                                                                                                                    CONTRACT
                                                                                                          OFFICIAL
        DA          E SUBMITTED                       TO THE
        FINANCIAL                   CONTROL                    BOARD:




        UNIT:          Police          Officer


        TERM:            August              1, 2010         to July     31,    2012
                                                                                                                          6                                                        DATE:




                                                                                                 32
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                                 INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 35 ofNYSCEF:
                                                                              40     07/14/2020



         a         o                                                           OFFICE                                    OF LABOR                                                        RELATIONS
                                                                                                            40 Rector                Street,       New            York,           N.Y.         10006-1705
                                                                                                                                                    nyc,gov/ole




       ROBERT      W.               LINN                                                                                                                                                                         MAYRA           E. BELL
        Commissicñar                                                                                                                                                                                              General       Counse/
       RENEE            CAMPION                                                                                                                                                                                  GEORGETTE                GESTELY
        First Deputy           C0mmissioner                                                                                                                                                                       Director,      Emp|0yee        Benefits   Pro
       CLAIRE           LEVITT
       Deputy Commissioner
         Health Care Cost Managernent




          Mr.      Patrick            Lynch
          President
          Patrolmen's                  Benevolent                         Association

          125      Broad             Street
         New           York,         New          York               10004


          Re:             PBA          Agreement                          covering               the     period          from        August              1, 2010             through             July      31,        2012


         Dear          Mr.         Lynch:


         This       is to          confirm            our           mutual             understanding         and                 agreement                  regarding                the        method           of calculating            the
                                                                                            "pensionability"
         20      and      25       years         of    service                  for    the                                            of     longevity                 adjustments                  pursuant             to Article

         VIII,         Section            1(g)        of       the        Agreement.                     The      following                categories                  of    service            shall      be considered              police
         service             for    purposes                   of    computing                   the      20     or the         25    year        pensionability                         of    longevity              differential
         payments:
                                             -        laid-off                  police       time         which          has     been            purchased                  for    pension              credit
                                             -        prior                           uniformed                service
                                                                         City
                                             -        prior              State         service           credited         under            the     pension              law        as uniformed                   service.


         The       following                category                     of     service          shall      be considered                       police           service           for        purposes           of    computing          the
         25      year        pensionability                         of        longevity           differential              payment:
                                       -              prior                                                                 trainee              time
                                                                         City         service,         including


         If the         above         conforms                      to your            understanding,                     please           execute               the    signature               line      below.


                                                                                                                                           Ve            truly         yours




                                                                                                                                           Robert           W.         Linn



         AGREE                        ND                        EPTED                  ON BEHALF                     OF THE                  PBA


         BY:
                   Pa              k J.                    h




                                                                                                                                                                                                                 60

                                                                                                                            33
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 36 ofNYSCEF:
                                                                              40     07/14/2020




                    e                    4                                OFFICE                                       OF LABOR                                               RELATIONS
                                                                                                           40 Rector               Street,     New           York,      N.Y.        10006-1705
                                                                                                                                                 nyc.gov/olr




        ROBERT             W.         LINN                                                                                                                                                            MAYRA           E. BELL
         Commissioner                                                                                                                                                                                 General         Counse/
        RENEE     CAMPION                                                                                                                                                                            GEORGETTE                GESTELY
        First Deputy Commissioner                                                                                                                                                                     Director,        Employee  BGñéfits   P
        CLAIRE            LEVITT
        Deputy Commissioner
          Health Care Cost Management




         Mr.       Patrick            Lynch
         President
         Patrolmen's                   Benevolent                  Association
         125       Broad          Street
         New        York,             New         York           10004


         Re:              PBA          Agreement                   covering                 the     period           from         August         1, 2010            through         July      31,     2012


         Dear       Mr.         Lynch:


         The       City         and     the         PBA          recognize                  that,        pursuant            to    Administrative                    Code       Section             12-127,          the    City      is
         obligated              to pay            for     the     cost       of      line      of    duty       injury            prescription               drugs      for    PBA          members.              The       parties
         further          recognize                 that         a significant                      number            of     PBA        members                have         utilized          the     PBA       Health             and
         Welfare               fund      to        pay      for        these           prescription                  drugs         without          reimbursement                      by     the     City.           The        PBA
         agrees           to     waive              any          and         all        claims            retroactively                 and        prospectively                    against          the      City         for     the
         reimbursement                       of     the     cost        of      line     of       duty      injury          prescription            drugs.



        Nothing            contained                    in this        letter          is intended            to modify                or amend              the     arbitrator's           award          in OCB           docket
         no.    A-12057-06.


        If the      above             conforms                  to your            understanding,                    please          execute           the     signature            line    below.




                                                                                                                                     Very      truly         yours,




                                                                                                                                    Robert         W.        Linn


                     ED                 D ACCEPTED                               ON BEHALF                       OF THE                PBA


        BY:
                        Patrick          J.

                        President
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 37 ofNYSCEF:
                                                                              40     07/14/2020



         ate                                                OFFICE                        OF LABOR                                             RELATIONS
                                 -
                                                                                 40 Rector            Street,    New         York,         N.Y.     10006-1705
                                                                                                                   nyc.goWok




       ROBERT      W. LINN                                                                                                                                            MAYRA       E. BELL
        Commissioner                                                                                                                                                  General     Counse/
       RENEE        CAMPION                                                                                                                                           GEORGETTE              GESTELY
       First Deputy         Commissiüñ÷r                                                                                                                              Diæctor,    Employee      Benefits   Pit
       CLAIRE        LEVITT
       Deputy      Commissioner
         Health     Care Cost Management




          Mr.     Patrick       Lynch
          President
          Patrolmen's            Benevolent             Association
          125     Broad        Street
         New        York,      New        York        10004


         Re:           PBA       Agreement              covering        the   period     from         August        1, 2010           through         July      31,     2012


         Dear       Mr.     Lynch:


         A      committee            composed          of   an equal      number        of     City      and     PBA         representatives                 shall    be created        to

         study      the     possible        implementation               of   a ten    hour     tour.


         This      committee            shall    make         recommendations                 to the     City      and      PBA        after       a one-year           review     of
         relevant         information.


         This      provision           is effective         on   July   31,    2012,     with         an implementation                     date     of   March         15,    2016.


         If the     above       conforms          to your        understanding,              please       execute           the    signature         line      below.



                                                                                                          Very      truly         yours,




                                                                                                          Robert              . Linn


                             AND         ACCEPTED                ON BEHALF               OF THE             PBA




         BY:
                  Patrick       J.          c




                                                                                               35
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                    INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 38 ofNYSCEF:
                                                                              40     07/14/2020




                  e                                          OFFICE                           OFLABORRELATIONS
                                                                                     40 Rector       Street,    New   York,     N.Y.     10006-1705
                                                                                                                nyc.gov/ole




        ROBERT W. LINN                                                                                                                              MAYRA E. BELL
        Commissioner                                                                                                                                General Counsel
        RENEE CAMPION                                                                                                                               GEORGETTE       GESTELY
        First Deputy Commis±er                                                                                                                      Director, Employee Beness Pmgram
        CLAI RE LEVITT
        Deputy Commissioner
         Health Care Cost Manageant




         February           4_,    2016




         Mr.      Patrick         Lynch
         President
         Patrolmen's              Benevolent                 Association
         40     Fulton      Street
         New       York,        New           York       10038-1850


         Re:             PBA       Agreemeñt                 covering          the     period        from       August        1, 2010     through      July   31,      2012


         Dear      Mr.      Lynch:


         This      is to confirm               our      mutual         understanding                 and       agreement        regarding        implementation               of Article    XI,
         Section         4 of     the     above          Agreement.


         For     Employees               who         reach     their        third      year     of   service       after    July      2010,   the   number        of   additional

         annual       leave        days        in that       year      shall         be posted         depending           on their      month      of original        appointment         in
         the    Academy,             as set          forth    in the         table     below:


                                        DATE           OF APPT                                ADD'L            VAC    DAYS
                                        Jan     1 to April          15                               3 days
                                        Apr      16 to July            15                            2 days

                                        July     16 to Nov              15                            1 day
                                        Nov      16 to Dec             31                            0 days




                                                                                                         36
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                   INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 39 ofNYSCEF:
                                                                              40     07/14/2020




         Mr.        Patrick        Lynch

         February             E,        2016
         Page        Two




         Thereafter,               in January,           the    Department        shall      post    thirteen      (13)    days      of    annual          leave     in each     of the
         fourth        and     fifth       years    of    service.       During        the   calendar       year     in which        the    fifth     anniversary           of

         appointment                   occurs,     the    Department          shall     apply       the   schedule        provided         in Section              4. d. of Article       XI.


         If   the     above            accords     with        your   understanding,            please     execute        the   signature           line     below.



                                                                                                          Very     trul     yours,




                                                                                                          Robert      W.     Linn




        A              ED      AND          ACCEPTED                  ON BEHALF              OF THE         PBA




        BY:                        s

                        Patrick                    ch




                                                                                                37
FILED: NEW YORK COUNTY CLERK 07/14/2020 09:50 PM                                                                                                                      INDEX NO. 154982/2020
NYSCEF DOC. NO.Case
                4   1:20-cv-05441-KPF Document 10-5 Filed 07/17/20 RECEIVED
                                                                   Page 40 ofNYSCEF:
                                                                              40     07/14/2020




                          POLIC



                                                                                                  T H E              P   O      L I C E            C O M M IS S IO N E R
                                                                                                                             CI T Y O F N E W YO R K




           February         10,    2016




           Mr.    Patrick         Lynch
           President
           Patrolmen's            Benevolent              Association

           125    Broad        Street
           New     York,       New        York       10004


           Re:           PBA       Agreemeñt              covering          the     period      from      August             1, 2010           to July         31,   2012



           Dear    Mr.      Lynch:


                         Please      be      advised          that     in    fiscal     years         2011,      2012,           and         2013,       the     Police     Department

           purchased         radio        motor      patrol          and    radio     emergency               cars       with     air       conditioning.



                                                                                                                Sincerely,




                                                                                                                William           Br          to
                                                                                                                Police          Commissioner




                                  1 Police       Plaza,     New York,          NY 10038           •      646-610-5410                   •      Fax:   646-610-5865
                                                                            Website:         http://nyc.gov/nypd
